 In the Matter Of HEARST PUBLICATIONS, INCORPORATED, A CORPORATION(Los ANGELES EXAMINER DEPARTMENT)andNEWSPAPER CIRCULA-TORS,WHOLESALE DISTRIBUTORS, AND MISCELLANEOUS EMPLOYEESUNION No. 21666, AMERICAN FEDERATION OF LABORCase No. C-1462.-Decided July 19, 1940Jurisdiction:newspaper publishing industry.Unfair Labor PracticesInterference,Rcstr aint, and Coercionanti-union statements.Dissuading employees fiom continuing with their union by attempting toinduce them to accept individual contracts in lieu of the unionheld 8 (1).Insisting as a condition of collective bargaining that employees accept afixedweekly salary in place of the method of compensation then in effect,in order to destroy the Union,held 8 (1).Disci nin,atton:inducing employees to forego the union; demotion and dis-charges for union membership and activity.Remedial Orders:reinstatement and back pay awarded.DefinitionsDistrictmanagers engaged in the distribution of the respondent's news-papersheldto be employees and not independent contractors within themeaning of the Act.Mr. Franc A. Houritsen,for the Board.Hardy 'c6 Horwin,byMr. Jack TV. HardyandMr. Leonard Hor-win,of Los Angeles, Calif., for the respondent.Mr. Phil Edwards,of Hollywood, Calif., for the Union.Gallagher, TVirinz, and Johnson,of Los Angeles, Calif., andIsser-man, Issermnan, and Kapelsohnof Newark, N. J., for the individualcomplainants.Mr. Theodore W. Kneel,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUponcharges and amended chargesduly,filedby Newspaper Cir-culators,WholesaleDistributors and Miscellaneous Employees, Fed-eralUnion No. 21666,'affiliatedWith the American Federation of^ Incorrectly designated in the title as Newspaper Ciiculatois, Wholesale Distributorsand Miscellaneous Employees Union No 21666, American Federation of Labor25 N L R. B, No 74.621 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor, herein called the Union, the National Labor Relations Board,herein called the Board, by Alice M. Rosseter, Acting Regional Direc-tor for the Twenty-first Region (Los Angeles, California), issued itscomplaint dated September 1, 1939, against Hearst Publications,Incorporated, Los Angeles Examiner Department, Los Angeles, Cali-fornia, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied `by notice ofhearing, were duly served upon the respondent and the Union.The complaint alleged in substance that the respondent (1) dis-charged Harry Marks and William W. Shapiro because they assistedin the organization and formation of the Union; (2) dischargedEdward J. Maloney because he refused and failed to discharge ortransfer members of the Union to less remunerative positions; (3)discharged Phil Edwards, John J. Sisto, Jack Stoneman, Louis H.Feldschau, and Theodore E. Bragg because they joined and assistedthe Union; (4) demoted and then discharged Rarold L. Walsmithbecause he refused and failed to transfer members of the Union toless remunerative positions; and (5) by the above acts, by criticizingand condemning the Union and its officers, by urging employees toaccept individual contracts while the Union was attempting to bar-gain collectively, by advising members to withdraw from the Union,by threatening members of the Union with discharge if they failedtowithdraw, by permitting and encouraging the circulation of apetition on company time and property requesting members of theUnion to withdraw, by refusing and failing to discipline employeeswho assaulted an employee known to be a member of the Union, byrefusing and failing to discipline employees who invaded the salesterritory of employees who were known to be members of the Union,by refusing to meet and negotiate with a certain officer of the Union,by causing the arrest of the Union's president, and by other acts,interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.On September 16,1939, the respondent filed its answer admitting certain allegations ofthe complaint pertaining to its business but denying that it hadengaged in the alleged unfair labor practices.Affirmatively, the re-spondent averred that Bragg, Feldschau, Sisto, and Stoneman, al-legedly discharged for membership and activity in the Union, werenot employees but independent contractors and, as such, beyond theprotection of the Act.Pursuant to notice a hearing was held at Los Angeles, California,from September 28 to November 16, 1939, before P. H. McNally, the HEARST PUBLICATIONS, INCORPORATED623Trial Examiner duly designated by the Board.The Board, the re-spondent, and the Union were represented by -counsel or other officialrepresentatives and participated in the hearing. ,Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made various rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings, with the exceptionsnoted below, are hereby affirmed.On January 11, 1940, the Board, acting pursuant to Article II, Sec-tion 36, of National Labor Relations Board Rules and Regulations-Series 2, ordered the proceeding transferred to and continued before itfor action pursuant to Article II, Section 37, of said Rules and Regu-lations.The Board further ordered that no Intermediate Report beissued by the Trial Examiner, and acting pursuant to Article II, Sec-tion 37 (c), of said Rules and Regulations, directed that proposedfindings of fact, proposed conclusions of law, and a.proposed order beissued and that the parties should have the right within twenty (20)days from the receipt of such proposed findings of fact, proposed con-clusions of law, and proposed order to file exceptions, to request per-mission to file a brief with the Board, and to request oral argumentbefore the Board.On April 27, 1940, the Board issued its proposed findings of fact,proposed conclusions of law, and proposed order, copies of which wereduly served upon the parties.Since the Board had on March 11, 1940,amended Article IT, Section 37, of National Labor Relations BoardRules and Regulations to provide that "Any party may, within thirtydays after the date of the proposed findings of fact, proposed conclu-sions of law, and proposed order, file a brief with the Board," it pro-vided in said proposed findings of fact, proposed conclusions of law,and proposed order that any party to this proceeding might, withoutrequest, file a brief with the Board within thirty (30) days after theissuance of said proposed findings of fact, proposed conclusions of law,and proposed order.On May 4, 1940, the respondent petitioned the Board for an extensionof the time within which to file exceptions and a brief in support ofthe exceptions, requesting sixty (60) days from April 29, 1940, thedate on which it received said proposed findings of fact, proposedconclusions of law, and proposed order. In response to this request,the Board granted all the parties to this proceeding until June 1,1940, to file exceptions and until June 10, 1940, to file briefs.On June 5, 1940, the respondent's exceptions to the proposed find-ings of fact, proposed conclusions of law, and proposed order and onJune 10, 1940, the respondent's brief in support thereof were received 624DECISIONSOF NATIONAL LABOR RELATIONS BOARDby the Board in Washington, D. C.On June 1, 1940, exceptions werefiled with the Board in Washington, D. C., on behalf of the LosAngeles Newspaper Guild and the individual complainants herein.On the same day, a motion was filed with the Board to permit theLos Angeles Newspaper Guild to intervene in these proceedings or,in the alternative, to permit counsel for the Los Angeles NewspaperGuild to file exceptions and a brief, and to take such further stepsin behalf of the individual complainants herein as deemed necessaryand advisable.On June 4, 1940, the Board denied the motion of theLos Angeles Newspaper Guild to intervene. It further ordered thatthe exceptions to the proposed findings of fact, proposed conclusionsof law, and proposed order, submitted on behalf of the Los AngelesNewspaper Guild and the individual complainants, be filed only onbehalf of the individual complainants and that the individual com-plainants be permitted to appear herein by counsel.Pursuant to notice duly served on all the parties, a hearing for thepurpose of oral argument was held before the Board on June 11,1940, inWashington, D. C.The respondent and the individual com-plainants were represented by counsel and participated in the argu-ment.At the conclusion of the oral argument, the Board, at therespondent's request, granted all the'parties herein until June 21, 1940,in which to file supplemental briefs.Only the respondent filed a brief.Thereafter, the Union was given until July 8, 1940, in which to file asupplemental brief but did not avail itself of this privilege.2The Board has considered the exceptions and briefs filed by theparties and, to the extent that the exceptions are inconsistent with thefindings of fact, conclusions of law, and order below, finds no meritin them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTHearst Publications, Incorporated, is a California corporation withits principal office and place of business at San Francisco, California.2Counsel for the respondent argues in its exceptions and briefs that the Board failedto grant the respondent ample time within which to file exceptions and biiefs and to'argue'orally before the Board in Washington,D C With extensions granted,however, therespondent was allowed 35 days from the date on which the pioposed findings of fact,proposed conclusionq of law, and pioposed order were issued, within which to file excep-tions,45 dayswithin which to file a brief,and anadditional10 days within which tofilea supplemental briefWe considerthe time thus granted to the respondent amplysufficient for the preparation of exceptions and briefs,particularly since the exceptionsand briefs were picpaned by the same counsel for the respondent as pantncipated in thehearingWith respectto the time allowed for the presentation of oral argument, therespondent'scounselmade no request for additional time either before or during thecourse of the oral argument HEARST PUBLICATIONS, INCORPORATED625It is engaged in the publication of various daily and Sunday news-papers, including the Los Angeles Examiner in Los Angeles,California .3 1The Los Angeles Examiner is a daily and Sunday newspaper witha daily circulation of approximately 202,999 copies and a Sundaycirculationof approximately 513,647 copies. It is distributedthroughout the State of California, principally in the metropolitanarea of Los Angeles.Of the daily circulation, approximately 3 percent or 5,426 copies are sold and distributed outside the State ofCalifornia.Of the Sunday edition, approximately 9 per cent or51,204 copies are sold and distributed outside the State of California.Raw materials used in printing the Los Angeles Examiner include-newsprint, mats, and ink.During the year 1938 all of the newsprint,consisting of 26,894 tons, was obtained from the States of Washingtonand Oregon and the Dominion of Canada. During the same periodall of the mats, numbering 47,100 were obtained from the State ofNew York. The ink used, amounting to 1,058,322 pounds, was manu-factured in the State of California.The Los Angeles Examiner uses the wire reports of the Inter-national News Service,° the Associated Press 5 and the Dow-JonesFinancialService.Itusesdailyapproximately 85,000wordsobtained from these services.The Los Angeles Examiner suppliescertain wire services with local news which it has collected. In 1938the Los Angeles Examiner received and published approximately 56feature services, the material for many of which was prepared andoriginated in States other than the State of California.During the year 1938 an average of 32 per cent of the space in thedaisy and 48 per cent of the Sunday issues of the Los AngelesExaminer were devoted to advertising.Of this advertising spaca81.54 per cent contained advertising originating in the State of Cali-fornia while the remainder, 18.46 per cent, contained advertisingoriginating outside the State of California.3In addition to the Los Angeles Examiner, the respondent operates five papers directly(Los Angeles Evening Herald and Express, San Francisco Examiner, San Fiancisco Call-Bulletin,Oakland Post-Enquner, and Seattle Post-In tell icencer), and owns stock inthe following corpoiations: (1) American Weekly Inc, a New York coip'nation whichpublishes "The American weekly," a Sunday magazine and comic section which is a supple-ment and pait of various Sunday newspapers, including the Los Angeles Examiner andother newspapers not pait of the Hearst oigamzation ; (2) Evening American PublishingCompany, an Illinois corporation, which publishes the "Chicago Evening American" ; (3)Pitt Publishing Company, a Pennsylvania corpoiation, which publishes the "PittsburghSun-Telegraph" ; and (4) The Times Publishing Company, a Michigan corporation, whichpublishes "Detroit Times "CfMatter of William Randolph Hearst, Hearst Publications,Inc, Hearst Consolidated Publications, Inc, Hearst Corporation, American NewspapersInc, and King Features Syndicate, incandAmerican Nenspaper Guild, Seattle Chapter2 N L R B 5301),4For a description of the business of International News Service seeMatter of lVilliamRandolph Hearst, et atand American-Newspaper Could, Seattle Chapter, 2 NL R B 5305For a description of the Nation-wide business of the Associated Press, seeMatter ofThe Associated PressandAmericanNewspaperGuild, 1 N. LR B 788 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the business and the operations of the respondent, andof the Los Angeles Examiner, constitute a continuous flow of trade,traffic, and commerce among the several States.II.THE ORGANIZATION INVOLVEDNewspaper Circulators, Wholesale Distributors and MiscellaneousEmployees, Federal Union No. 21666, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Los Angeles Examiner .6III.THE DISTRICT MANAGERSThe respondent argues that Theodore E. Bragg, Louis H.I+e]dschau, John J. Sisto, and Jack Stoneman, allegedly dischargedfor membership and activity in the Union, are not employees butindependent contractors, and, as such, beyond the protection of theAct.These 4 persons, together with 15 others, distribute the morn-ing and Sunday editions, and since May 2, 1938, the so-called redline or peach edition,7 of the Los Angeles Examiner to newsboys,stores, and other outl6ts.8They have been at various times referredto as district men, A. M. men, independents, district managers, A. M.independents, and A. M. district managers.Herein we shall callthem district managers.0Each district manager works in an assigned geographical area,varying from 4 to 40 square miles, within which he is exclusivelyauthorized to distribute the Los Angeles Examiner.While so en-gaged, he is prohibited from selling or distributing rival newspapers.The district managers purchase from the respondent the papers theysell to stores and newsboys.They earn the difference between theprice paid the respondent and the amount received from the newsvendors.A maximum resale price is set by the respondent and thedistrict managers are free to sell the papers at any price below thismaximuin.10These and other arrangements between the respondent"As described below, a movement to disband the Union was instituted by certain of itsmembersThis culminated in the suspension of its charterby theAmerican Federation ofLabor on November 9, 19387 This edition is released at 5 or 6 o'clock in the evening8The other outlets include coin racks,owned by the respondent and placed at convenientspots by the district managersIn addition to filling these sacks with papers,the districtmanagers are expected to insert in the racks printed cards adveitising features in the Los-Angeles Examiner°These persons are to be distinguished from the p \i district managers in charge ofdistributing the evening editions appearing after the ied-line edition10 In its exceptions, the respondent asserts that the district managers have authority towholesale the newspapers at any piece below the retail puce of 5 cents printed on the faceof the daily editions of the Los Angeles ExaminerAbraham Goldberg, city sales manager. HEARST PUBLICATIONS, INCORPORATED627and the district managers are, for the most part, observed by customand oral understanding.There is no written contract governing therelationship of the respondent and the district managers.In addition to their earnings from the sale of newspapers, the dis-trictmanagers receive an allowance of $15 a week to cover automo-bile expenses in connection with the distribution of the reel-line-orpeach edition.Up to May 2, 1938, this edition was distributed bya separate organization of 12 or 14 men. For reasons of businessefficiency, the respondent disbanded this organization and turned thedistribution work over to the district managers.Although the re-spondent contends that the district managers were afforded theoption of assuming this work, it appears that they were given littlechoice in the matter.'1Up to the time the district managers assumeddistribution of the red-line edition, they received a weekly salaryof $7.50 and were listed on the respondent's pay roll."Thereafterthe weekly salary was eliminated and the district managers removedfrom the respondent's pay roll.The respondent maintains employees, known as checkers, who arei egular]y sent out to inspect the work of the district managers, andascertain whether the district managers properly handle their terri-tories.The checkers make detailed written reports to the respondentof coverage, recoverage 13 sales, distribution, and display.The dis-trictmanagers are informed if the checkers discover any faults intheir territories.Similarly, they are notified if any customer com-testified, however, that he understood that the district managers were required to charge 31/3cents for the daily newspapers, and John J Sisto. a district manager, confirmed that Goldberginstructed the district managers to resell the daily editions at 31/3 cents a copy, warning thatif I catch anybody selling any papers for 4 cents, he will be fired "Moreover, in an offer ofproof which the Trial Examiner accepted, the respondent admitted that it would not per-mit the district managers to wholesale the newspapers at a price which would curtail circu-lationThat is, if a district manager raised the price of the Los Angeles Examiner higherthan a competitive newspaper and this tended to decrease circulation, the respondent would.upon learning these facts, direct the district manager to reduce his puceThe following notice, typical of many other instiuctions given to district managers iniounce tion with Iheir work was sent to each district managerEffective Monday May 2, the independent A ill Dealers [district managers aie totake omei the Red Line Newsstand, business within their present territoriesThey areto personally make delivery to the newsstands or cause delivery to be made to the news-stands every night except Saturday nightIrving I Sokol, a ilistiict manager called as a witness by the respondent, testified that therespondent informed the district managers "that they weie to take over the P M newsstandsuns; that the papers were to cost us two and one-half cents, fully returnable, and we wereto get a $15 00 check for car allowance "i'This nominal salary was not paid to the district managers but credited to their accountsOn or about May 2. 1938, the accumulation was substituted for fidelity bonds carried up tothat timeThe respondent paid a social security tax and other pay-roll taxes on this salaryr,The distuct manager distributes a specified number of copies to each customer on hisfirst roundHe is then expected to make an additional trip or iecovery and supply suchdealers with, papers as are in need of them 628DECISIONS OF NAT1ONAL LABOR RELATIONS, BOARDplains to the respondent about them.The respondent expects themto correct such matters as are brought to their attention.The district managers do not observe any precisely fixed hours.They are expected, however, to report to the respondent's plant ator about the time the edition they are to distribute comes from thepress.To inform the respondent that they have received theirpapers, the district managers sign a printed form supplied by therespondent.EachWednesday, the district managers meet infor-mally with the respondent and receive instructions for the handlingof their territories.They also return their unsold newspapers fromthe preceding week and place orders of papers for the ensuing week.Prior to June 1938, the district managers were told how many papersto purchase and inserted that number on their order slips.To padits circulation, the respondent compelled the district managers to buymany more papers than they could possibly sell. It also refused toallow the district managers to return all of their unsold papers.Such returns as were refused by the respondent were referred to as"rejects."In the parlance of the trade, the district managers wererequired to "eat" the rejected newspapers. 14 In June 1938 the re-spondent limited this practice by agreeing to require the districtmanagers to "eat" only 10 per cent of their daily orders.15The district managers employ helpers or swampers to assist themin their work.They control the details of the helpers' or swampers'work and have the power to hire and discharge them. In orderto "stuff" or assemble the various sections of the Sunday edition,16to store papers, and for other similar purposes, many of the districtpanagers rent and pay for offices or "wholesale spots." 11In our opinion, the district managers are employees within the-meaning of the Act.As we have stated, "the statutory definition-of the word employee is of wide scope.As used in the Act, theterm embraces `any employee,' that is, all employees in the conven-tional as well as the legal sense, except those by express provisionexcluded.The primary consideration is whether effectuation of the11The respondent reimbursed the district managers for some of the papers they wererequired to "eat" by giving them excessive promotional or expensemonies orby paying themfor the fictitious sale of cardsThis subterfuge was employed to avoid detection by theAudit Bureau of Circulation, a bureau engaged in auditing and certifying for use in the saleof advertising space the circulation of newspapers and other publications",Some of the district managers, including Robert Tainter called as a witness by therespondent and still in its employ, asserted that the'respondent did not adhere to this agree-ment and that they were iequiied to "eat" more than 10 per cent of their daily order.10Until April or May 1035, the Sunday edition ooas "stuffed" by the mailing departmentThereafter the respondent directed the district manageis to assume this duty17Describing these "wholesale spots," Edward J Maloney, one time supervisor of the dis-trictmanagers. stated"They were in garages and alleysand soon and so forthTheywere not an o(iiceThey were for a store i oom to stuff papers" HEARST PUBLICATIONS, INCORPORATED629declared policy and purposes of the Act 18 comprehends securing tothe individual the rights guaranteed and, the protection afforded bythe Act." 19The district managers occupy positions comparable, in all substantialrespects, to persons indisputably identified as employees.They per-form a continuous and indispensable job for the respondent.Theirrelationship with the respondent is terminable at will by either party.They work substantially the same hours each day and they may sellonly the respondent's newspaper.While the district, managers arecompensated by the difference between the purchase and resale price,the respondent retains effective control over their earnings. In Aprilby 1/2 a cent.Up to June 1938, it required district managers to pur-chase as many- papers as it directed.While the practice of "eating"papers, was thereafter regulated, the inherent power to, increase or de-crease, the quantity.of papers, the district managers must purchaseremains with the respondent.The respondent thoroughly checks thework.of the district managers and directs them to correct faults foundin their territories.The record is replete with other instances of con-trol by the respondent of the work of the district managers.2'ThatinWn Iii'construing the term"agricultural laborer,"the Circuit Court of Appeals inNorthWhittierHeights Citrus Association,a corporationandCitrus Packing House WorkersUnion,Local No 21091,109 Fed (2d) 76 (C,C A 9) enf'gNorth Whittier Heights CitrusAsso-ciationand CitrusPacking -Louse 1Vor1eis Union, Local 21091,10 N L R B 1269, notedthat "When the product of the soil leaves the former, as such, and enters a factory forprocessing and marketing it has entered upon the status of 'industry' " and added thatvisions of the Wagner Act, upon principle, as for any other industrial activity." So, too,as between the respondent and the district managers there would seem to be as much needfor the remedial provisions of the Act, upon principle,as between the respondent andpersons admittedly employeesIn this connection,it is interesting to compare the A. Mdistiict managers with the P M distiiet managers who distribute-the evening editions ofthe Los Angeles ExaminerThe respondent admits that these persons are employeesThey receive a weekly salary, work a specified number of hours, receive regular vacations,etc.Yet their work-the distribution of newspapers-is the same as that of the A. M.district managers.iSMatter of Seattle Post-IntelligencerDepartment of Hearst Publications,IncandSeattle Newspaper Giisld,Local No.82, 9 N L R B. 1262 See alsoMatter of FederalIce it Storage CompanyandProduce Drivers and Employees Union, Local No630,18N L R B 161;Matter of American Scale CompanyandFi ank Daaenport, et at,19 N LB B 124,Matter of The Park Floral CompanyandUnited Greenhouse and Floral WorkersUnion No 510 of the United Cannery,Agricultural,Packing and Allied Workers of America,affiliated with the Congress of Industrial Organizations,19 N. L. R B 403°InMatter of Seattle Post-Intelligencer Department of Hearst Publications,Inc.andSeattle Newspaper Guild, Local No82, 9 N. L. R B 1262,We said of persons performingsimilar functions to those of the district managers for another newspaper owned andoperated by tile respondent .tive'intent.Their position is relatively that of employees generally.The work theyperform ig a functional part of the business of the Newspaper,subject in large measureto the control and right of control of the Company as to manner and mode ofexecution.Performance concerns not so much the accomplishment of any specified283036-42-vol 25--41 630DECISIONSOF NATIONALLABOR RELATIONS BOARDthe district managers employ and pay assistants and rent "wholesalespots" is not sufficient to place,them beyond the pale of the Act.21We find that the district managers are employees within the mean-ing of Section 2 (3) of the Act.IV. THE UNFAIR LABOR PRACTICESA. Interference,restraint, and coercionEmployees in the respondent's circulation department began toorganize a union in the spring of 1938.222Their efforts grew out of amultiplicityof causes.In March 1938 the respondent's publisher, gen-eralmanager,and circulation director were replaced by Carrington,Major A. F. Logan, and John M. Black, respectively. This aroused inemployees the suspicion that other changes would follow.23Also, therespondent had previously eliminated the fictitious promotional ' andexpense monies it had been extending to the districtmanagersin orderto reimburse them for the papers they were required to "eat" in fur-therance of the respondent's scheme to pad the circulationof its news-paper.As a result,asB. B.Marcum, then circulationmanager,explained, "there was certain discontentment on the part of the em-ployees not making enough money, they were working too many hours."Phil Edwards, then employed as a country and suburban roadman,was most active in the driveto organizethe respondent's circulationresult as continuing operation In close association with the entire enterprise of theCompany. The drivers have no real interest in the business and good will representedby the subscription lists ; the business and good will are in fact the property of theCompany available at any time to its exclusive enjoyment by termination of thedrivers' contracts.The drivers cannot act as employees or representatives of anycompeting publishers without the Company'sassent but must devote their effort tosecuring new subscribers for the Company'snewspapers.We do not consider themethod by which the drivers are compensated as inconsistent with their employeestatusIn addition to the weekly allowance for car expense and carriage of,bundlesthey receive the difference between the so-called purchase pi ice and the regular sub-scription price.Inasmuch as the drivers deal only with newspapers delivered tosubscribers their return is analogous to earnings measured by the number of subscrip-tion deliveries rather than profit from an independent business.21InThe Park Floralcase,cited above,we said,in considering employees engaged bypersons alleged to be independent contractors:"Moreover,since the growers are em-ployees of the Company,the assistant grocers, helpers,and assistant helpers are itsemployees.This would be tine under general law, even though the growers did the hiring.That the growers,helpers, and assistant helpers are paid weeklyby thegrowers out ofa weekly advance by the Company to the growers does not establish that these workersare employees of the growers and not of the Company."22At first the Union included employees other than the A M district managers itresolved eventually,however,into an organization composed primaiily of A. M districtmanagers23Aithur Hampson,then a P M. district manager,added another reason stemming from-the changes in personnel.He said : "Well,with the new management coming in and thenew management out asking the men,questioning,which they felt should have, beenasked by their superiors,itmade a dissension among the men ; there was somethingwrong " HEARST PUBLICATIONS, INCORPORATED631employees.In the middle of May 1938, he convened °a meeting ofseveral employees and with them planned them formation of a union.The respondent was aware that its employees were contriving to estab-lish a union and that Edwards figured prominently in'these efforts.24The Union held its first formal meeting at the home of RobertTainter, a district manager, on June 14, 1938.All of the 19 A. M.district managers attended this meeting.Representatives of the Ameri-can Federation of Labor were present and explained to the districtmanagers the benefits obtainable from a union.Each district man-ager then signed an application for membership and paid $1 on accountof an initiation fee of $2.50.On the following night, the Unioninitiated members and elected -Edwards as its president.Five dayslater, on June 20, 1938, as we describe below, the respondent soughtto transfer Edwards to Arizona because of his activity in the Union.In other ways the respondent opposed the efforts of the districtmanagers to organize.On June 16, 1938, the respondent appointedHarold L. Walsmith, a district manager, as supervisor of all the A. M.district managers and instructed him, as we find below, to thwart thegrowth of the Union. In compliance, Walsmith suggested to AbrahamGoldberg, his superior,25 a few days after his appointment that "maybewe could get the men to agree to take individual contracts."Goldbergfavored this plan, discussed it with Black, and then instructed Wal-smith to "inform the men as to that point." Thereafter Walsmithspoke "to quite a few of them [district managers]" about acceptingindividual contracts.Stanley Serdynski, a district manager called as a witness by therespondent, testified thatWalsmith asked him his opinion aboutindividual contracts, commenting that "I think you boys will befoolish if you don't accept them" and that "it would be a might[mighty] good idea, to accept individual contracts rather than tojoin any union."Robert Tainter, another district manager'26 as-serted thatWalsmith advised him "that we had better take them[individual contracts] if we knew where our bread was buttered, orsomething to that effect."Another district manager, Jack Stone-man, explained that Walsinith told him that "Black was very insis-tent that at this time we make up our minds about it, that he ex-24The respondent asserts that this meeting never took place. In support of this con-tention it called as witnesses A. M. district managers who testified that they had notheard of nor were they apprised of this meeting.However, Abe Pierce, a district managertestifying for the respondent, admitted that he had heard of the meeting although he wasnot invited to attendAnd the affirmative testimony of witnesses who stated that theywere present at this meeting was not rebutted25Black, the circulation director, employed Goldberg and placed him in charge of thedistribution of the morning and evening editions of the paper.He began to work for therespondent on May 16, 193825 Called originally as a witness by the respondent. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDpected us to . . ." The other district managers, Irving Sokol 2' andJohn J. Sisto, also testified that Walsmith spoke to them about indi-vidual contracts.While "other district managers denied that Wal-smith discussed individual contracts with them, we are satisfied andfind that the respondent, through Walsmith, sought to induce thedistrict managers to accept individual contracts in place of the Union.Our funding is corroborated by other facts appearing below.Stoneman also testified that within the week following the Unionmeeting of June 14, 1938, Goldberg asked him what he "thought ofa contract, an individual contract" and directed him to "contact Wal-smith down at the Examiner and see if we could get together on an -individual contract."During this conversation, Goldberg askedStoneman "what advantage I believed that our union would do forus, what we could obtain" and commented on the "stinking little un-ion that would never amount to anything."Goldberg admitted that -Stoneman conversed with him in June 1938, and "mentioned some-thing about the Union."He maintained that he said in reply, "Jack,I don't give a damn about it, and the Company feels just that way."We are not impressed, with his testimony and we credit the accountgiven by Stoneman.28Moreover Stoneman's testimony jibes withWalsmith's efforts to persuade district managers to accept individualcontracts.On June 30, 1938, at a conference of district managers called bythe respondent, Black admittedly offered them individual contracts.This offer was considered by the district managers at a meeting oftheir own held thereafter on the same day.At this meeting the dis-trictmanagers decided to "go on with our union and forget theindividual contract." 2927Also called as a witness by the respondent.These statements of district managerscalled as witnesses by the respondent gain significance when we consider that after therespondent discharged Bragg,Feldschau,Sisto,and Stoneman,it divided their territoriesamong the remaining district managers.These witnesses appreciated that if the Boardordered any of the complaining district managers reinstated,the size of their territorieswould be diminished accordingly28As we describe in detail below,Goldberg was instrumental in preparing and inducingWalsmith to sign a false affidavit retracting a statement he had previously filed with theBoardSuch conduct places an indelible mark upon his credibility as a witness.Nordo we believe that Walsmith's participation in this fraud reflects to the same extent uponhis credibility as a witnessWalsmith bad been discharged by the respondent shortlybefore he signed the false affidavitHe was seeking reemployment and had experienceddifficulty in securing a return of monies posted with the respondent as security.SeeSection IV, 2,infra.29The respondent maintains that the district managers first broached the subject ofindividual contracts at a meeting with Black on June 16, 1938, when they suggestedthat they might be"better off in the same classification with the suburban and countrydealers,"who held individual contracts,than in a union.Black allegedly said that hewould "take it up with the legal department and see what we can work out in the wayof a contract and I will let you hear from me." Then on June 22,1938, at another meet-ing of the district managers, Black allegedly reported that he "hadn't had an opportunityto sit down with the legal department,but that Iwoulddo it in the very near future"And finally on June 30,1938,the offer'of individual contracts'was made with the approval HEARST PUBLICATIONS, INCORPORATED633After the district managers voted to reject individual contractsand "to go on with our union," a committee of the Union openednegotiations with Major A. F. Logan, the respondent's business man-ager, looking toward the formulation of an agreement.Meetings,continuing to the latter part of September or the first part of October1938, were held at intervals of 2 or 3 weeks.Throughout these nego-tiations the respondent insisted that the district managers were inde-pendent contractors and unqualified to obtain the protection andbenefits of collective bargaining.This position was well expressedby Logan who testified "that I would not permit them to assume theprotective cloak of a union contract as employees and retain theircompensation on a profit basis." It was confirmed by members of theunion negotiating committee who testified that Logan "made the re-mark that we either had to represent ourselves as employees, or weexpect [the respondent] to negotiate with us." In accordance withits position,, the respondent tendered, as a counterproposal to a con-tract submitted by the Union, an agreement whereunder the districtmanagers would be placed on the respondent's pay roll at a fixedweekly salary.30Primarily because the respondent insisted that the district mana-gers accept a fixed weekly salary to qualify for the benefits of col-lective bargaining, a movement to disband the Union started, cul-minating in the suspension of its charter on November 9, 1938.Thismovement was under way as early as September 1938, when a groupof district managers informed Black, as he testified, that they "didn'twant to work on a salary basis, and that a lot of the fellows was init [the Union] and now they wanted to get out of it, and they wantedto ask my advice about it." 31 In the early part of October 1938, JoeBonansinga, who favored disbanding the Union, circulated a petitionamong the district managers providing space for signatures eitherof the legal departmentThe Union agrees that the respondent offered individual con-tracts to the district managers at this time but insists that it was the first time that itwas mentioned in meeting with Black.Both parties agree that after this meeting, thedistrictmanagers voted to reject individual contracts and continue with the UnionWeare satisfied,in the light of all the evidence,that the offer of individual contracts cameoriginally from the respondent.For one thing,if the district managers first tried toobtain individual contracts, it is unlikely that they would have rejected the counterofferwhen it was made. Then there was considerable dispute during the hearing as to thedates of these various meetings with Black in June 1938The materiality of this line ofinquirywent mainly to the credibility of witnessesThe record fails to suppoi t thetestimony of the respondent'switnesses as to the dates of these meetings.In addition,the respondent'scontentions are negatived by Walsmith's efforts to induce the districtmanagers to accept individual contracts3oBlack testified that if the district managers had accepted this agreement,the respond-ent would have saved $2,000 a week.s'Black replied to the district managers that if they found a way into the Union theyshould be able to find a way out. He refused to elaborate, explaining that he was notthoroughly conversant with his rights and duties under the Act. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the heading "To Return Charter" or "To Retain Charter."Thirteen district managers signed to return the charter; only one,Tainter, elected to retain the charter; the remaining four districtmanagers did not sign the petition.32After the petition was circu-lated, it was delivered to the offices of the American Federation ofLabor and a copy was given to Logan.The record establishes and we find that the respondent opposed theorganization of a union among the district managers first with acampaign to induce them to accept individual contracts and, whenthat failed, with determined insistence that the district managersaccept a fixed weekly salary as a qualifying prerequisite to the rightsand benefits of collective bargaining. Its enforcement of this condi-tion effectively weakened and then dissolved the Union.The respond-ent, of course, could have insisted upon fixed salaries as a counter-proposal in bargaining collectively with the Union.But Logan main-tained that the district managers were not 'entitled to bargain collec-tively unless they accepted a fixed salary.This proposal was made,it is apparent from the record, not in connection with bona fidecollective bargaining, but for the express purpose of compelling theemployees to renounce the Union and abandon collective activity.In its exceptions and briefs, the respondent argues that it wouldhave gained financially had the district managers successfully organ-ized a union and hence that it did not oppose, but in fact encouraged,their efforts.This financial gain, however, was the alleged $2,000a week the respondent would have saved if the district managersagreed to work for the fixed salaries Logan offered as a counter-pro-posal.Far from establishing that the respondent looked with favorupon the organization of a union, these facts tend to confirm thecontrary.For Logan insisted that the district managers had toaccept fixed salaries in order to qualify for "the protective cloakof a union contract." In substance, the district managers were told :"You may not have the benefits of a union unless you accept fixedsalaries and if you agree to fixed salaries, you will lose $2000 a week."As between the alternatives specified by the respondent-rejection ofthe Union or a reduction in earnings-the district managers chosethe former and proceeded forthwith to disband the Union.As JoeTellerman, a member of the group of district managers who succeededin dissolving the Union, explained : "If I belonged to the Union, Iwould have to work on a salary, and I didn't care for that. I wantedto remain the way I was working as an independent contractor."32At this time there were only 18 district managers. Sisto, the 19th (district man-ager), either quit or was discharged in August 1938. See Section IV, B, 5,infra.No onewas appointed permanently to take his place. Bragg, Feldschau, and Stoneman, who wereopposed to the disestablishment of the Union, refused to sign the petition.C.H.Wilsonwas the other district manager who did not sign the petition.Although he testified dur-ing the hearing,he did not explain why he failed to sign. HEARST PUBLICATIONS, INCORPORATED635We find that the respondent, by conspiring to induce employeesto accept individual contracts in place of the Union, by insisting uponconditions of employment in order to destroy the Union, by advisingemployees to forego the Union, and by speaking disparagingly of theUnion, has interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Although the complaint alleges that in violation of the Act, therespondent encouraged and permitted the circulation of the petitionabove described on company time and property, and caused the arrestof the union president, we do not find that these allegations are sup-ported by the record.We shall, accordingly, dismiss that part of thecomplaint.B. The discriminatory discharges1.Phil Edwardsa.ChronologyEdwards began to work for the respondent as a newsboy in 1920.From the latter part of 1933 or the early part of 1934 to May 1937,he was employed as supervisor of the district managers. In May1937, he was appointed country and suburban roadman, the positionhe occupied at the time he was either discharged, as the Board allegesin the complaint, or resigned as the respondent avers in its answer.As stated above, Edwards became active in organizing a uniontimong the district managers in the spring of 1938. In the middle ofMay 1938, he assembled a group of employees and with them agreed"to band together for the purpose of organizing and promoting anA. F. L. Union among the District men at the L. A. Examiner [LosAngelesExaminer]."When the Union emerged, Edwards waselected its president.The respondent was aware of Edwards' activi-ties.In May 1938, B. B. Marcum, the circulation manager, learnedfrom Edwards that he intended to secure a -charter for the districtmanagers.He advised Edwards, as he testified, that "I think you arecrazy.You have a pretty good job here, and why the hell don't yougo along and play ball." 33Thereafter,Marcum informed Black ofEdwards' efforts to organize the district nanagers.On June 14, 1938, the district managers met with Black to discusstheir intention to form a union 34Edwards appeared as spokesmanfor the district managers.Although Black knew that Edwards was33Marcum explained that he so advised Edwards "probably because it has been instilledinme, working for the Examiner-for many years, since we were not in favor of anyorganization going on if we could satisfy them some other way."34There was considerable conflict during the heat ing as to whether this meeting occurredon June 14 or 16, 1938.We are satisfied from the record that it took place on June 14,1938. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDprominent in the organizational activities of the district managers,from information brought to him by. Marcum, he objected toEdwards' presence on the ground that as a country and suburbanroadman he was an "outsider." After a time, however, Edwardswas permitted to explain why the district managers were -organizing.On June 20, 1938, Edwards was told by Abraham Cohen, his imme-diate superior, that "I have orders to transfer you to Arizona."Edwards protested, asserting that during the summer it was unnec-essary to have a roadman in Arizona.He expressed the opinion thatthis transfer was a subterfuge to get him "out of the way because Iorganized this union and I am the president of such."At the hearing,he testified that Cohen replied, "Well, Phil, you've got your own selfout on the limb, by doing such." Cohen admitted that Edwardsobjected to this transfer on the ground that the respondent did notneed him in Arizona.He did not remember whether they discussedmatters pertaining to the Union.35He also testified that he advisedEdwards "that there was a good chance for him to weather the stormif he would get away from local influences." 311We are satisfied andfind that Cohen informed Edwards that he had gotten himself "outon the limb" by engaging in union activities.According to Edwards, he then suggested to Cohen "Instead ofgoing to Arizona, I have got about 6 weeks' vacation coming countingthis year.What about me taking that?" and that Cohen, after con-sulting Black, returned in a few minutes, and said that Edwardscould take his vacation.Cohen maintained that Edwards insistedthat "he would rather take a six weeks' severance pay or vacationpay and resign."Black confirmed that Cohen reported to him thatEdwards had refused to accept the job in Arizona and had said thathe "would rather get out of the picture if, we could fix up about asix weeks' vacation for him."However, Edwards spoke to Logan,$5 Concerning this question, he testified as follows :Q. (by the respondent's counsel)Was there anything discussed in that conversa-tion with Mr. Edwards on the 20th about the union at all or about any organizationor his membership in any union?A. I don't rememberQ Is it that you don't remember the conversation or you don't remember havingsaid that'A There were several occasions where I talked to Phil and at the mention ofunion activities I always had one answersassnsTnal Examiner MCNALLY Now, I think counsel's question was, was any mentionmade by either you or Edwards in that conversation about union activities?Wasanything said at all about it?Do you recall?The WITNESS. I don't remember.3e By this he meant, Cohen explained, "the atmosphere or attitude of Phil due to changeof administration-Phil Edwards was very friendly with the men in charge of the oldadministration-and there was a lot of new activities developing under the - or, fromthe time Mr. Black arrived we were starting in a lot of promotion work, and his particu-lar activities along the beach towns, wwere not exactly one hundred per cent, and it wasjust that condition that existed." HEARST PUBLICATIONS, INCORPORATED637the respondent's business manager, immediately after his meetingwith Cohen and it is clear from their conversation, as described below,that Edwards did not resign but sought and obtained a 6 weeks'vacation in lieu of accepting the assignment in Arizona.Edwards opened the conference with, Logan by informing him ofhis transfer to Arizona.Logan replied that it was news to him.Edwards testified that Logan then advised him to take the job for6 or 8 weeks and that in the meantime he would speak to Black "andwe can straighten this thing out," but that Edwards protested that"Arizona is 500 miles from Los Angeles and I would be absolutelyno good to the union, no good to you or anyone else." To this Loganreplied that he could arrange for Edwards to go to San Francisco.Edwards also objected to this proposition and told Logan that itwas merely "a scheme just to get me out of the way so that you cango ahead and disrupt this union while I am away." Concludinghowever, that it was futile to resist this transfer, Edwards mentionedto Logan that he was entitled to a vacation of 6 weeks. Logan repliedthat "if you got it coming, Phil, you can take it."Arrangementswere then made for Edwards to leave immediately.Concerning this conversation, Logan testified that he instructedEdwards that he would have to accept the assignment given him byhis superiors.He admitted that "the subject of him having a jobin San Francisco came up."He maintained, however, that he toldEdwards he had no authority in San Francisco but that he wouldbe "willing to help him get a job in San Francisco if that's what hewanted."He denied that Edwards said that the respondent wastransferring him in order to obstruct his activities in behalf of theUnion.He confirmed that Edwards,asked him for a 6 weeks' vaca-tion and that he replied "Okay. If `you think you have got cumu-lative vacations coming for that long, I will give them to you."Healso admitted saying, "Go ahead and go some place and go fishingfor a few weeks and by the time you get back here I will probablyhave it all smoothed out and you can come back to work again." 37In the light of all the evidence we find that this conversationbetween Logan and Edwards occurred substantially as Edwardstestified.Black gave testimony concerning the respondent's decision to sendEdwards to Arizona.He explained that in June 1938 an employeenamed Warden, stationed in Pasadena, California, was dischargedfor drunkenness.As a replacement, Cohen recommended Gillis, whowas employed in Arizona and Black agreed.38 Then in determinings7 Logan did not explain what had to be "all smoothed out "38Cohen alleged that Gillis requested that he be transferred from ArizonaGillis didnot testify. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho should replace Gillis, they considered each man on the pay roll."We came to Edwards' name and Cohen said, `I believe that Edwardscan do a'job in Arizona.He was over there on a special assignmentfor Al Williams a year or so ago.He understands street and news-stand sales.In fact, that is what he specialized on. I believe hecan do a job over there."' Black answered, "All right, sir.Put himon there." 39Arizona and other outlying areas served by the respondent areknown as "predate" territories inasmuch as the regular edition ofthe newspaper cannot reach them on the date of publication. SpecialSunday editions, with advanced date-lines, are issued for these ter-ritories.Ordinarily, asMarcum explained, the respondent keepsemployees in Arizona for only 9 months of the year, removing themduring the slow summer months.The respondent claims, however,that during the summer of 1938 it was in the midst of a promotionaldrive for increased circulation and, therefore required a man inArizona.Black testified that he remarked, in passingupon a sub-stitute for Gillis, that "we know we are going to slump in Sundaypre-date sales, but we want to hold the slump as low aspossiblebecause anything we save on a natural slump we save."Besides Gillis, the respondent had Mike Ryan and another em-ployee, named Downey, in Arizona.At the same conference duringwhich Cohen allegedly recommended that the respondent transferGillis to Pasadena, he informed Black that "he was moving MikeRyan [from Arizona] down to New Mexico and Downey was takingover an agency, I believe, and he [Cohen] was putting Hart [a newman] in Colorado."Although the respondent was insistent thatGillis was assigned to Pasadena in place of Warden,40 Black testified,at the commencement of the hearing, before the Boardpresentedits case, asfollows :Q. (by the respondent's counsel).Directing your attention toon or about June 14, again, Mr. Wes Warden, he was let out asa road man, was he not?A. Yes, sir.31Earlier in the proceeding,the respondent's counsel stated that he would prove thatEdwards was transferred to Arizona because "there was a need in the Arizona territoryfor the services of a man like Edwards"and also because "he was not an efficient anduseful employee on the territory in which he then occupied."In support of the latterreason, the respondent's counsel sought to have Cohen testify that Edwards was not per-forming his job properly and that"this would be testified to by Mr Cohen as being in theconversations which he had with Mr. Black relative to that transfer"The Trial Examinerrejected this offer of proofBlack testified thereafter.From his description of the con-versation between Cohen and himself,as described above, it appears that they discussedonly the first of the two alleged reasons for the transfer.a On June 25, 1938, according to Cohen's testimony. HEARST PUBLICATIONS,. INCORPORATED639Q. And who replaced Mr. Warden, if anyone?A. A man by the name of Hart.Q. Mr. Hart?A. Yes.Q.Where did Mr. Hart come from?A. New York.Black's testimony tends to establish that the respondent assignedHart to Warden's job in Pasadena on June 14, 1938. Later, it trans-ferred Hart to Colorado and Gillis to Pasadena.And since only oneman was, needed in Arizona during the summer, the respondent alsotransferred Ryan and Downey. After these shifts were made (which,,but for the transfer 'of Gillis, were not explained) there existed avacancy in Arizona.After Edwards left on his vacation, as Black testified, the re-spondent made the following changes. It brought Ryan back fromNew Mexico to Arizona and gave Downey a part-time job, "out ofAlbuquerque to handle what he could of New Mexico.741Edwards first went to Catalina on his vacation but after a fewdays he returned to Los Angeles.While in Los Angeles he wasadvised by Stoneman and Sisto that the respondent was trying tobreak up the Union. Sisto sent him a note stating that "They'representing us with a contract (Individual) today for a year and Idon't know what the set up is, but it seems to me they are tryingto break that business [Union] up. If you can please get in contactto-day. 1142Edwards immediately went to the respondent's offices andspoke to' Logan.He testified that Logan said to him, I am Goddamned sore about you," since "you told me you were going on yourvacation, that you were going to Catalina or some place and do alittle hunting or fishing.Now I find you are back around my officeagitating for this damned union and causing me a lot of trouble."Edwards replied that he would not be "agitating"' if the respondenthad not attempted to disrupt the Union the minute his back wasturned.Logan then said that Edwards was through with the re-spondent and Edwards answered that "there is, only one courseleft for me, and I imagine that is to take protection from the WagnerAct and go to the Labor Board." Logan reported, "Labor Board orno Labor Board, as far as I am concerned you are through." Ed-wards left but returned in a few minutes to have Logan verify thathe was discharged.During this portion of the conversation, Logansaid to him, "Why don't you pay attention, why don't you do the41Black also testified to subsequent changes in the pre-date territories of Arizona, NewMexico, and Colorado,not here material.42 Stoneman and Sisto referred mainly to the respondent's campaign, above described,to induce the district managers to forego the Union in favor of individual contracts. 640DECISIONSOF NATIONALLABOR RELATIONS, BOARDright thing, go ahead and take the Arizona assignment and in 5 or 6weeks I will have this straightened out. I will talk to Black inthe meantime, and then everything will be all right." In response,Edwards said, "I wouldn't go to Arizona or Frisco as you want me tobecause it is merely an outward attempt to get me out, of the way."Logan then became incensed and ordered Edwards out of his office.Logan admitted that he accused Edwards of lying to him since,"Instead of going and resting like he agreed to do or promised, onwhich he had pulled my leg for this vacation money, he hadn't goneto Catalina where he said he was going."He denied that he com-plained because Edwards was "down in the alley again agitating"instead of on his vacation.He was hazy as to other details of thisconversation.We find, in view of the evidence adduced at the hear-ing, that Edwards' account of this conversation is substantiallycorrect.Edwards did not visit the respondent again until the latter partof July, shortly before his vacation would have ended.He reportedto Cohen for,work "as a (natter of procedure."Cohen advised himthat Black said that he was through whether or not he accepted thejob in,Arizona and that the matter rested with Logan.Edwardstestified that Cohen also said, "You stuck your neck out on accountof this union business" and that orders were "to keep you out of thebuilding and off the premises and if they catch you around the build-ing or on the premises to have you arrested or reported imnridiately."Also, "I am your friend. I am merely telling you so you can protectyourself." Cohen admitted that he told Edwards at this time "fur-thermore, I am your friend and the order is to keep you out of thebuilding.I am telling you this so you can protect yourself."WeAnd that Cohen also advised Edwards that he "stuck" his "neckout on account of this union business."Thereafter Edwards conferred with Logan and told him that"my six weeks is up and . . . I just thought I would come in andsee or notify you officially and see what could be done." Logan an-swered, "I have nothing to say.You are through as far as I am con-cerned, and I told you that."Edwards then said that he would go tothe "Labor Board" and Logan replied, "Labor Board or no LaborBoard, Phil, I am running the place here and I want you to knowthat."But thereupon they began to discuss the Arizona job againand once more Logan advised Edwards to take it. According toEdwards he said, "Go on and take this Arizona assignment or theFrisco assignment." . . . "and do like I told you and let's iron thisthing out."While denying parts of this conversation, Logan admit-ted that he told Edwards that the Arizona job was still open andsuggested that he accept it and "try to work yourself back into the HEARST PUBLICATIONS, INCORPORATED641big city."Admittedly Edwards demurred and Logan warned himthat "from that time on he came on the Examiner premises at hisown risk."Logan also admitted that he said he would not meet withany committee of the Union if Edwards was a member of that com-mittee.According to Edwards, ' he assigned as the reason for thisthat "you don't belong on the committee, that you bulldozed yourway into it and that you weren't rightfully elected to it."We creditEdwards' account of this conversation.Although Logan again offered Edwards the job in Arizona (despitethe fact that other arrangements had been made by that time forservicing this territory) he did not consider him for his old positionof country and suburban roadman.Yet, at about the same time,the respondent transferred Walsmith from his position as supervisorof the district managers to that of country and suburban roadman.43Black explained, as a reason for this transfer, that in "the latter partof July and the first part of August, I was concentrating prettyheavy on suburban in opening up new sales outlets, and Cohen wasafter me for some additional men."Following Edwards' last conference with Logan, someone con-_netted with the respondent reported to the police that Edwards hadthreatened Logan and Black.F. L. James, a police officer, was askedto speak to Logan.He testified, when called as a witness by therespondent, that Logan told him that "Edwards, who they had let gofrom the Examiner, had formed a union with other members of theExaminer, and Edwards had threatened Logan and Black, and severalother members of the Examiner, with bodily harm."On the otherhand, Logan testified that James came to him and warned him aboutEdwards and that he replied, "Oh, nuts, I have never taken the guyseriously.I think he's just got high steam pressure and pops off."According to Logan, James then warned him that Edwards "hasbeen a bad boy and he may be one yet and don't be a fool about him."We are satisfied that James did not come to Logan to warn himabout Edwards but that the respondent reported Edwards to thepolice as admitted by other witnesses and that Logan told James,as James testified, that Edwards "had formed a union" and "ha-lthreatenedLogan and Black, and several other members of theExaminer, with bodily harm."In support of the respondent's contention that Edwards had threat-'ened Black and Logan, Ralph Gordon, employed in the promotion de-partment, testified that during the last week in June 1938, Edwards"appeared- in the respondent's office, complained because he could not.see Logan, and remarked "that if Logan would get hardboiled withhim he would get hard with him because he claimed he was a killer.".See Section IV, B, 2,antra. 642DECISIONSOF NATIONALLABOR RELATIONS BOARD -Gordon alleged that he told Logan of Edwards' statement and Loganconfirmed that Gordon had so informed him. Logan also testifiedthat during his first conversation with Edwards after his transfer,"Edwards had said that "they can't push me around," that he hadbeen in the "big house" and had nothing to lose; that "he didn't mindgoing back if anyone tried to push him around."Logan also. statedthat an employee named Mitchell Sutherland, "related to me anotherincident in which Edwards came in there" [the respondent's office]but that "Mitchell gave me at that time the possible extenuatingcircumstance that Edwards had a pretty good edge on." 45 Suther-land did not testify at the hearing and the record does not showany, other details of this alleged threat or the date on which it wasmade.46Edwards denied that he had threatened Logan.41James conferred with Edwards after speaking to Logan and ad-vised him not to "let that union get into the muscle business, becauseif that gets into the muscle business, that's my business."On thesame day, Edwards appeared with the negotiating committee of theUnion at Logan's office.48Admittedly, Logan refused to treat withthis committee so long as Edwards, president of the Union, was oneof its members.Logan also had two police officers present in theplant because "as I told the police officers, I anticipated that Edwardsmight show up on a committee that day, and if he did, I vas goingto throw him out, and if I had to throw him out, I thought it wouldbe kind of nice to have a representative of the law to catch him be-fore he bounced more than once."In explaining why he refused to rrleet with Edwards, Logan statedThe thing-that I objected to in Mr. Edwards vas the informa-tion I had about his threatening, coercing and bulldozing my-employees and those who were associated with me in the news-paper business, and I was afraid that some of them might take44On or about June 20, 1938.45 That is,that he was drunk.4eAlthough James was told that Edwaids had threatened Logan,Black,and othersconnected with the respondent,the proof adduced at the hearing only concerned threatsdirected at Logan.walsmrth-testified that Edwards threatened him in March 1936;but this was long prior to the occurrence of the events material herein47Eduards admitted that from June 1927 up to November 1932, be was incarcerated inSan Quentin prison for manslaughterAlso, that on other occasions he bad beenarrested for burglary and bootlegging and that he was known by various aliases. Bothbefore and after his term in San Quentin, Edwards was employed by the respondentHis criminal record was well known to his employer.In 1933, after the respondent hadreemployed him, someone protested to the publisher that Edwards was an ex-convictA]Williams,who was then business manager, came'to his defense,stating, in substance, that"I have known Phil Edwards for years.He worked for me in Chicago on the HearstpaperHe worked for me in San Francisco,and he worked here in this town years agowhen I was circulation manager, and I will vouch for him" In 1933 or 1934 Edwardswas appointed supervisor of the A. Al. district managers, a position he occupied untilMay 1937.48We discussed the negotiations between the'respondent and the Union in Section -1V, A,supra.- HEARST PUBLICATIONS, INCORPORATED643him sufficiently seriously to perhaps do things that they them-selves didn't want to do. I just considered him-the best wayI can put it-a racketeer. I thought he had been running aracket on the men, and I thought he was attempting to get inwhere he could run another one, and I took measures to see thathe couldn't get his hands into anybody's pockets any more.Thatwas the basis of my whole attitude toward Edwards at the time.b.ConclusionsThe complaint charges that the respondent interfered with, re-strained, and coerced its employees by refusing to meet with a com-mittee of the Union so long as Edwards was one of its members.Weare satisfied that the record supports this allegation of the complaintand we- so find.We believe it eminently clear that Logan refused tomeet with Edwards, not because of ' any alleged 'threats, but becausehe refused to accept a transfer to Arizona, and that the respondentattempted to place him in Arizona because of his activities in behalf ofthe Union.Although the respondent alleges in its answer that Edwards resigned,Logan admitted that he discharged Edwards because he refused to takethe-job in Arizona.The events leading up to the transfer are signifi-cant.First, Edwards was instrumental in organizing the district man-agers;then he acted as spokesman for the district managers duringtheir initial meeting with the respondent.Although Black knew thathe was organizing the district managers, he referred to him as an"outsider" and at first refused to go on with the meeting while he waspresent.On the next day, Edwards was elected president of theUnion.Five days later, Cohen notified him that he was ordered transferredto Arizona-and remarked that he had gotten himself "out on the limb"by his union activities.When Edwards protested to Logan against histransfer to Arizona, Logan offered to assist in placing him in SanFrancisco and then readily acceded to his suggestion of a 6 weeks'vacation despite the respondent's insistence that it needed Edwardsin Arizona in furtherance of its promotional drive. In Arizona, SanFrancisco, or on vacation, Edwards was away from the Union.WhileEdwards was on his vacation, the respondent sought, as we have de-scribed above, to persuade the district managers to forego the Unionin favor-of independent contracts.The respondent repeatedly stated during the hearing that it selectedEdwards to fill Gillis' place in Arizona after deciding to give Warden'sjob in Pasadena to Gillis.Yet Black testified at the commencementof the hearing that Hart, a new man, replaced Warden on June 14,1938, and Cohen confirmed that Gillis did not assume Warden's job 644DECISIONSOF NATIONALLABOR RELATIONS BOARDuntil June 25, 1938.Black also testified that Hart was placed in Colo-rado.Although the facts are not entirely clear, it would appear thatHart was first given Warden's job and was then transferred to Colo-rado.Then the respondent was free to transfer Gillis to.Warden'sjob.And-to make way for Edwards in Arizona, the respondent alsoremoved Ryan and Downey. Instead of the incidental transfer ofGillis to Pasadena to assume the job of an employee discharged fordrunkenness, as the respondent alleges, there were several transfersbefore a vacancy in Arizona was created..Although Logan discharged Edwards in June 1938, for refusing toaccept a transfer to Arizona, in August 1938, after reaffirming his de-cision, Logan again tendered Edwards the job in Arizona.At thesame time, Cohen, Edwards' superior, was seeking additional help.Allegedly to assist Cohen, Walsmith was transferred from supervisorof the district managers to country and suburban roadman.When Edwards again refused this transfer, Logan ordered him offthe respondent's premises and threatened that he would not meet withany committee of the Union so long as Edwards was one of its mem-bers.The respondent then reported Edwards to the police and hadofficers about the plant on the day the Union committee met withLogan to "catch" Edwards "before he bounced more than once." Therespondent points to the alleged threats directed against Logan.Yetthese occurred in June 1938, over a month before the respondent re-ported Edwards to the police.49And Logan admitted that it was notthese threats that disturbed him but that Edwards was "bull-dozing"his employees.However, it is strange that the respondent shouldhave waited 6 weeks, offered Edwards employment in Arizona, andthen, when he again refused this job, reported him to the police.WhenLogan spoke to James, the police officer, as James testified, he firstinformed him that Edwards had formed a union and then that he hadthreatened him.In its exceptions, the respondent argues that Edwards and the othercomplainants herein,Walsmith excepted, were associated with therespondent's "old management" (replaced-in the early part of 1938 byCarrington, Logan, and Black) in a conspiracy to pad the circulationof the Los Angeles Examiner through various improper devices.5°The respondent further asserts that Edwards and the other complain-ants organized the Union "to perpetuate their own positions and sourceof power in respondent's personnel, and thereby prevent the disclosureand remedy of the malpractices of which they were beneficiaries" and49 It is not clear when the threat allegedly spoken in Sutherland's presencewas made.Logan did not particularize this alleged threat and Sutherland did not testify.so These are discussed in other parts of this decisionSee Section III, Section IV, B,5, and 6. `-HEARST PUBLICATIONS,INCORPORATED645that, accordingly, the Union is not a labor organization within themeaning ofthe Act.While we are satisfied that the record amply demonstrates that thedistrict managers joined together to secure legitimate union objectives,as discussed in Section IV, A above,it is sufficient to state that therespondent made no attempt whatsoever to discharge Edwards for anyalleged malpractices.In its answer,the respondent averred that Ed-wards resigned; this contention is not sustained by the record.Duringthe hearing,the respondent repeatedly asserted that it sought to trans-fer Edwards to Arizona to aid in a promotionaldrive.Although Ed-wards steadfastly refused to accept the job in Arizona,Logan continuedto urge him to do so during each of their three conferences.Even aslate as August 1938, Logan again told him that the job in Arizonawas still "open" and advised him to take it and "try to work yourselfback into the big city:"Only after Edwards remained adamant againstthe transfer,did Logan take "measures"to protect the district man-agers.Then Logan secured police officers to "catch him before hebounced more than once."_To explain why it failed to discharge Edwards for these allegedmalpractices,-the respondent has stated in its supplemental brief, inanswer to questions propoundedby theBoard during oral argument,that the respondent gave Edwards and the other persons involved inthe alleged malpractices"full opportunity to redeem themselves" anddischarged them "only whentheir continuance of malpractices, ortheir insubordination or showing of incompetence or unwillingnessto handle their respective positions in a proper manner, made it clearto respondent that they and respondent could not travel the samepaths together."But, again,the respondent did not assert during thehearing that Logan or anyoneelse confrontedEdwards with charges"of alleged malpractices or offered him an opportunity to redeemhimself.The respondent's officials repeatedly insisted that Edwards'transfer was necessary solely for reasons of business efficiency.So, too, while the respondent in-its exceptions includes Bragg,Feldschau,Stoneman,and Sisto as Edwards'assistants in organizingthe Union "for the purpose of maintaining existing malpractices ofwhich they were the beneficiaries," it did not assert either in its answeror during-the hearing that it sought to discharge or did in fact dis-charge these employees for any such improper practices.The re-spondent itself recognizes the insubstantial basis of this accusationfor in its exceptions, it places the word "apparently" before theallegation that these employees "constituted the coterie of assistants"to Edwards.233636-42-v of 25-42 646DECISIONSOF NAT10NALLABOR RELATIONS BOARDThe respondent also names Marcum as an associate of the "oldmanagement" in this "vast network of malpractices" and asserts thathe, "to say the least, was not candid with the new management, un-doubtedly aided and abetted his `confidential' assistants in the programof evasion, generalities, `passing the buck,' insubordination and dis-honesty by which they resisted to the last the efforts of the newmanagement to divest them of their established interests in themalpractices of the circulation department."Despite this blanketindictment of his loyalty and honesty, Marcum continued in therespondent's employ at the time of the hearing, almost 2 years afterthe "new management" assumed control of the newspaper.Upon the entire record, we find that the respondent dischargedPhil Edwards in June 1938 because he joined and assisted the Unionand that the respondent has thereby discouraged membership in theUnion.We further find that the respondent by discharging Edwardsand by refusing to meet with a committee of the Union so long asEdwards was one of its members, has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.2.Harold L. WalsmithWalsmith began working for the respondent as an A. M. districtmanager in October 1923.He occupied this position continuouslyup to June 16, 1938, when he was appointed supervisor of all thedistrict managers.51He testified that Black informed him on June15, 1938, that he was to replace Maloney because "Maloney was tooweak to thwart the union activities downstairs and that Mr.,Hampsonhad taken care of the union activities among'the P. M. men and it was51Although the respondent insists that Walsmrth assumed his job on June 22, 1938, weare satisfied that his appointment was made on June 16,1938A written order fromWalsmrth to the district managers which Bragg,a witness called by the Board,identified,was dated June 18, 1938.Although the respondent questioned the authenticity of thisdocument,Tainter,called originally by the respondent,produced another copy,which heidentified as having been received from Walsmith.And Brady, also called by the respond-ent, asserted that he had received a copy of a written order from Walsmith similar tothe ones identified by Tainter and BraggAt the commencement of the hearing, Blacktestified as follows :Q. (by the respondent's counsel)And directing your attention again to the 15thof- on or about the 15th of June, what other personnel change took place at thatparticular time, as you recallA.Mr. Walsmith replaced Mr. Maloney.But, immediately thereafter,Black testified,led by the respondent's counsel,as follows :Q Directing your attention to the 20th of June, is that the date Mr. Walsmithsucceeded Mr Maloney?A. Yes, sir HEARST PUBLICATIONS, INCORPORATED647up to me to do the same." 52 Black admitted that he told Walsmith,"I felt it would be a difficult assignment for him because the men werein a sort of agitated state of mind; they didn't know whether theywanted a union organization or what, but they were afraid of security,and it was always pretty tough for a man to step out of the ranksand manage the same bunch as he had worked with." He deniedthat he instructed Walsmith to "thwart the union activities down-stairs."We credit Walsmith's account of this conversation. In additionto' the corroboration it received from Black's admission that he toldWalsmith his assignment was difficult because the men were "agi-tated" about the Union, Walsmith's' testimony is confirmed by thefollowing circumstances.Walsmith alleged that,- in obedience tohis instructions to "thwart" the Union, he suggested to Goldbergthat the respondent induce the-district managers to accept individualcontracts in lieu of the Union and that Goldberg told him, afterconferring with Black, to proceed with this plan.Serdynski, Sokol,and Tainter, among others,53 testified that Walsmith advised themto accept individual contracts "rather than to join any union" andto "take them if we knew where our bread was buttered."We deemit extremely unlikely that Walsmith would have undertaken a cam-paign to discourage membership in the Union of the district mail-agers, immediately after leaving their ranks, unless he had been soinstructed by,the respondent.54Walsmith served as supervisor of the district managers until aboutAugust 1, 1938.He was then transferred to the position of countryand suburban roadman under Cohen's supervision .55Walsmith testi-fied that Black told him that he, was being transferred "owing tothe fact that I hadn't remedied the conditions downstairs."Blackaverred that "Goldberg had reported to me that Walsmith was hav-62Arthur Hampson was introduced as head of the P M district managers at a meetingof these men on June 14,1938,immediately preceding the meeting of the Union at Tainter'shouse.After this meeting,as Hampson testified, Stoneman, an A M district manager,asked some of the P M district managers if they uueregoingto attend the meetingof the Union."There were none of the boys answeredAnd I told theboys then that ifthey wanted to go to any meeting that was their privilegeto go.One of our men spokeup and said,'I guess there is none of the boys interested'"Althoughnot restricted toA.M district managers, the Union was composed,isith one or two exceptions,of onlyA M district managers53These threedistrictmanagers were all calledby therespondentThey are stillemployed by the respondent and they knew when they testifiedthat ifthe Board orderedBragg, Feldschau,Sisto,or Stoneman reinstated,theywouldsuffer diminutions in, the sizesof their territoriesSee our discussion in SectionIV, B, 3infraSisto and Stoneman,allegedlydischarged for union activities,gave testimony similar to that of thesewitnesses.5*Moreover,Walsmith had joined the Union just before his appointment as supervisor66Black explained that Cohen had asked for additional men to assist in a promotionaldrive.,Yet, while transferring Walsmith to this position of country and suburban road-man, the respondent was attempting to send Edwards,who occupied such a-position, to-Arizona.See Section IV, B, 1,supra.- 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDing a pretty rough time down there, that the men were agitated.That the men didn't know what they wanted to do. They weretalking unionism and this, that and the other thing."He alsotestified that "the thing that sticks in my mind was that these fellowswere having a heck of a time deciding What they wanted to do, andthey were getting started on their union negotiations, and inasmuchasWalsmith had stepped out of the ranks to take over the manager'sjob, why they kind of felt like he was a deserter, and that sort ofthing . . ."We are satisfied and find that Black advised Walsmiththat he was being transferred 'because he had not "remedied theconditions downstairs."For approximately 3 weeks, Walsmith worked .as a country andsuburban roadman.He was then brought in to substitute for JohnJ. Sisto, a district manager, who was either discharged or resigned.56He worked in this position for several weeks and was then reassignedto the country and suburban territory. It does not appear that any-one thereafter assumed the job of district manager made vacant bySisto's discharge or resignation.On October 31, 1938, the respondentdischarged Walsmith for "inefficiency."_Cohen testified that he was dissatisfied with Walsmith's work ascountry and suburban roadman, "that he wasn't doing a completejob. . . . and he was taking too, long a time to do it." Black con-firmed that Cohen conferred with him about Walsmith and allegedthat he then spoke to Walsmith.He testified thatWalsmith ex-pressed surprise that Cohen was not satisfied with his work, "Andhe told me that he didn't like country work, that he wished he couldget back in town."To this Black replied, "Harold, that is all wehave got right now and I think if you will get out there and diginto it, you will like it."Although Black asserted that the respondent did not have avail-able a job in the city, there was the position made vacant by Sisto'sdischarge or resignation.The respondent permitted Walsmith tooccupy this position for several weeks and then transferred himback to the country.When Walsmith was discharged on October31, 1938, Sisto's job was still open, although, it appears, Brady,another district manager, had assumed his duties.The respondentdid not explain why Walsmith was not permitted to continue with-this job.Walsmith must have been an able district manager or elsethe respondent would not have elevated him to the position of super-visor of all the district managers in June 1938.He was employedcontinuously as a district manager from October 1923 until appointedsupervisor in June 1938.Admittedly, Walsmith was displeased withhis employment in the country and sought reassignment in the city.,56 See SectionIV, B, 4,infra. HEARST PUBLICATIONS,INCORPORATED649Moreover,on November 17, 1938, the respondent discharged-Bragg,Feldschau,and Stoneman,alldistrictmanagers,thereby creating,three additional vacancies.'Black testified that he asked Goldbergif there were persons available to fill these vacancies and that Gold-berg replied,"I don't know anyone that wants any routes.Wehaven't any applications down there."Yet Walsmith was earnestlyseeking reemployment with the respondent at that time.On' November 2, 1938, 2 days after his discharge,Walsmith filedan affidavit with the Board setting forth substantially the facts dis-cussed above.511ThereafterWalsmith returned to the respondent'splant several times to obtain a refund of his "bond money." 50Heexperienced difficulty in securing this refund.On November 10,1938,while in the respondent'splant, he spoke to Goldberg and"offered to make a complete denial of my statement to the LaborBoard."Goldberg conferred with Black, returned,and escortedWalsmith to the office of the respondent's attorney and secretary,Mitchell.AfterWalsmith described to them the statement he hadfiled with the Board,Goldberg and Mitchell prepared an affidavit,which Walsmith signed,retracting his prior statement.At the hear-ing,Walsmith took up each allegation in the second affidavit andidentified the parts which he alleged were false and had been insertedat Goldberg's or Mitchell's insistence.60Mitchell did not testify atthe hearing and although Goldberg testified at length concerningother portions of the case,he did not mention this affidavit.64We discuss these discharges in Section IV,B, 3,'infraseThis affidavit provided as follows :My services for,the L. A Examiner started October 1923.My position at thattime was District Man and was continuous until June 20, 1933, at which time I wasplaced in the position of Mr Maloney owing to the fact that Mr Maloney could notstop the union activitiesIwas placed in his position with the sole idea of makingthe men accept individual contractswith that in mind, the Company wished todefeat the purpose of the union. I made these overtures to the men but was unsuc-cessful'm my attempt and five weeks later was taken fcoin this position and placedin another on the outsidePete Bush, brother-in-law of Mi Black, took over mydutiesThe position in which I was placed was one with which I was not familiarand had no experienceAfter about six weeks on this position,, I was called intothe office to take the position of Sisto, who had been fired, which position I keptfor three weeks. I was told by Mr. Black when I took the city position that Hampsonhad gotten his men into line against the union activities and it was up to me to dothe same. I was called at six o'clock in the evening to take over Sisto's position,which,I took the following morning when he was fired I was then transferred backto the countiy from which position I was fiied for union activities Monday, Octo-ber 31.69That is,money posted to insure faithful performance of duties00The'lack of ability to carry out the duties to which I was assigned." "Stoneman said . `Youson of a bitch, you know what it is now to be loyal to the office, so you better get wise toyourself liefore you get yourself into a lot of trouble'" "For seasons hereinafter relatedI feared that Edwards would do me physical harm and for that reason went to the LaborRelations'Officewith him and the others " "Stoneman and Phil Edwards told me that Iwould havetomake astatement.I attempted to forestall my giving a statement.ThedEdwards and Stoneman repeated to me that j had to make a statement." 650DECISIONSOF NATIONALLABOR RELATIONS- BOARDWalsmith was asked to explain why he participated in this fraud.He testified, "Well, when I was fired from the Los Angeles Exam-iner I had purchased a new home. I had placed everything, everynickel, I had in this home, and I had 'on deposit $500 worth of stockwith the Los Angeles Examiner.My home was coming out ofescrow.I had three kids and a wife to take care of, and I hadasked Mr. Weisbecker for that money for a week, and I had beelidelayed and delayed and delayed. Some men take a gun and goout and get money, so I took that means of getting that money soI could protect my family."On January 2, 1939, the respondent reemployed Walsmith as averifier of home-delivery subscriptions at a substantially lower sal-ary than he was earning as district manager or as supervisor of thedistrictmanagers.We find, in the light of the facts set forth above, that the respond-ent transferred and then discharged Walsmith because he failed toquash the union activities of the district managers.We further findthat the respondent, by transferring and then discharging Walsmith,by instructing him to thwart the activities of the Union, and byinducing him to sign a false affidavit retracting a statement filedwith the Board alleging violations of the Act, has thereby discour-aged membership in the Union and interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.3.Theodore E. Bragg, Louis H. Feldschau, and Jack StonemanThese three employees, all engaged as A. M. district managers, weredischarged on November 17, 1938.The complaint alleges, that theywere dismissed because they joined -and assisted the, Union; 61 theanswer avers that Bragg and Stoneman were discharged for "ineffi-ciency and incompetence" and Feldschau for "gross dishonesty, in-competence and inefficiency."We found above that as a result of the respondent's insistence thatthe district managers accept a fixed salary to qualify for the pro-tection of a union, a movement to disband the Union was initiatedin September 1938.This movement culminated in the circulationof a petition providing space for the district managers to sign eitherunder the caption "To Return Charter" or "To Retain Charter."Bragg, Feldschau, and Stoneman refused to sign this petition8281The complaint also charges that Biagg was transferred on September 17, 1938, to alessprofitable territory because of his union activitieseaWilson, another district manager, also failed to add his signature but did not explain,when he testified, why he had not signed. Tainter signed to retain the charter. All theother district managers elected to return the charter. HEARST PUBLICATIONS, INCORPORATED651A copy of the petition was delivered to Logan in the middle ofOctober 1938.On November 17, 1938, as we have stated, Bragg, Feldschau, andStoneman were discharged.AfterGoldberg reported, allegedly,that there were no other applicants for any of their positions,63 therespondent divided their territories among the remaining districtmanagers .64This division is significant, we believe, particularlysince the respondent maintains that Bragg, Feldschau, and Stone-man were discharged primarily for sustaining too many sell-outs intheir territories.That is, checkers' reports allegedly revealed thatmany racks and news vendors were not supplied with additionalpapers after their original supplies had been exhausted. If the re-spondent had been sincerely concerned about these alleged sell-outs,it is unlikely that it would have increased the size of the remainingterritories, thereby enhancing the possibility of sell-outs.Bragg testified that after his discharge, Goldberg said that heintended, to discharge those district managers who "did not sign thatpetition that Joe Bonansinga sent around."Although Goldberg de-nied this statement, we are satisfied, nonetheless, and find that he soinformed Bragg.Moreover, shortly after Bonansinga circulated thepetition and delivered a copy to the respondent, Logan called Stone-man, Bonansinga, and Sattler, all district managers, to his office.Ac-cording to Stoneman, Logan said "that there had been too muchtalking and.bickering, I believe, in the alley that he had heard about;he said he had documentary evidence that 14 of the men wished towithdraw from our union and accepted [accept] individual contractsand they were being bothered, and that they weren't going to bebothered and that he was going to see to it."Logan admitted that hetold these men that there had 'been a lot of "bickering going ondownstairs" and that the district managers were using profane andabusive language.He did not specifically deny that he said he haddocumentary proof that 14 district' managers wished to withdrawfrom the Union and accept individual contracts and that he in-tended to protect them.We find that the conversation occurred asStoneman related.We have discussed above the affidavit retracting a previous state-ment filed with the Board that Goldberg and Mitchell prepared forWalsmith's signature.This affidavit is dated November 10, 1938, 1week before Bragg, Feldschau, and Stoneman were discharged, al-13As mentioned above, Walsmith was anxious to secure reemployment with the respond-ent.Also, John J. Sisto was available.Although the respondent asserts that he wasguilty of insubordination, after his discharge or resignation Logan promised him reemploy-ment.See Section IV, B, 4,infra."The division was made in Goldberg's office immediately after he discharged Bragg,Feldscbau,and Stoneman 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDlegedly upon Goldberg's recommendation. In this affidavit there ap-pear the following references to Bragg and Stoneman : 65On November 2, 1938 I met J. Stoneman, an Examiner A. M.Independent Manager, near the alley next to the Examiner build-ing.Stoneman said: "You son of a bitch, you know what it isnow to be loyal to the o ice,- so you better get wise to yourselfbefore you get yourself into a lot of trouble."I replied : I don'tunderstand yet why I was fired." Stoneman then left and re-turned about five minutes later and told me that he had tele-phoned Phil Edwards, formerly a suburban road man for theExaminer. Phil Edwards was no longer connected with the Exam-iner at that time.He told me that Edwards would meet me atthe Pacific Electric Station at Sixth and Main Streets for thepurpose of straightening out my severance pay which I thought Ihad coming because of my discharge. I rode to the Pacific Elec-tricwith Bragg in his automobile.Stoneman and his wife fol-lowed us in Stoneman's car. * * * Then all of us went up tothe National Labor Relations Board office in the Pacific ElectricBuilding.***Stoneman and Phil Edwards told - me Iwould have to make a statement. I attempted to forestall mygiving a statement.Then Edwards and Stoneman repeated 'tome that I had to make a statement. * * * All during theytime I was writing said statement Phil Edwards and Stonemanstood close to me and looked at what I was writing.While the affidavit makes no specific reference to Feldschau, Walsmithtestified that Feldschau was present at the offices of the Board on theday he filed his statement and that he so informed Goldberg andMitchell.This affidavit and Walsmith's testimony establish that 1 week beforeBragg, Feldschau, and Stoneman were discharged, Goldberg, whorecommended their discharge, was apprised that they were continuingtheir activities in behalf of the Union despite the respondent's oppo-sition to the Union and the decision of almost all of the remainingdistrictmanagers to forego the Union.66'Not only did the affidavitrefer to the union activities of these district managers, but Goldberginserted false and derogatory statements about Stoneman.a.Theodore E. BraggBragg commenced working for the respondent in 1933. - He wasappointed a district manager in the latter part of 1936 and retained^ The italicized portions,Walsmithstated,werefalse and inserted at Goldberg's andMitchell's direction66Tainter and Wilson excepted. HEARST PUBLICATIONS, INCORPORATED653this position until he was discharged on November 17, 1938.He attended the first meeting of the Union on June 14, 1938, and was, ini-tiated into membership on the following day.On September 17, 1938,the respondent had Bragg and Pete Sattler exchange districts.Satt-ler sold fewer papers in his original territory than Bragg did in his.°The respondent asserts that Bragg was transferred because therewere too many "sell-outs" in his territory; that is, checkers discov-ered, while inspecting his territory, that Bragg failed to resupply newsvendors who sold all copies of the newspaper originally delivered tothem.In support of this claim, the respondent introduced into evi-dence various checkers' reports on Bragg's territory.Only two ofthese reports were made prior to September 17, 1938.They weredated July 12 and 23, 1938, respectively.The first report showed atotal of six-sell-outs, of which two were stores and four lay-down racks.This report contained the following comment : "District coveredfairly well.Good display at all corners with hustlers."The second,report indicated 14 sell-outs, of which 5 were stores and 9 lay-downracks.As appears below, this amount was not excessive when com-pared with the reports on' other district managers.When Black notified Bragg of his transfer, he protested that histerritory was properly handled and asked Goldberg to confirm thatstatement.Goldberg admitted that Bragg turned to him and said"The morning you rode with me, my territory was covered" and thathe replied, "Well, that is right, it was." In-the light of these facts,we find that the record does not support the respondent's contentionthat Bragg did not handle his territory properly before his transfer.While the respondent contends that Bragg was told he had too manysell=outs, according to Bragg, Black said that he was transferring himbecause he brought in too many returns.Black denied that this rea-son was advanced:Walsmith gave another probable reason for thistransfer.He stated, in the affidavit filed with the Board, as follows:While I was on the city job, I was offered by one of the morn-ing district men, namely Pete Sattler, $2000 if I would see that hechanged districts with Bragg, which change has since taken placeafter I was relieved of my duties. I passed this informationalong to Mr. Black, who informed me that he would do the hiringand firing.We are not satisfied that the respondent transferred Bragg, as al-leged in the complaint, because of his membership or activity in theUnion although we do find, as mentioned above, that the respondent's67 In his original distiict,Bragg drew, that is, obtained from the respondent, approxi-mately 6,000 of the daily editions each week while Sattler drew between 2,000 and 2,500.Of the, Sunday editions,Bragg's draw averaged approximately 4,500 papers while Sattlerdrew slightly less. 654DECISIONS OF NATIONAL LABOR RELATIONS, BOARDcontention that Bragg did not handle his territory properly is notsupported by the record.-Bragg spoke to Black and Goldberg several times after his transferabout securing the return of his old territory.After several weeks,Bragg alleged, Goldberg said to him, "Well, Ted, I wish you wouldn'tpester me anymore.You know good and well that wasn't the fullreason why you were transferred. If you don't break away from theunion, you may not be out in your district very long."Goldbergdid not recall any such conversation with Bragg.We find in thelight of all the evidence in the record that Goldberg spoke to Braggas set forth above.IIn October 1938, several hustlers or newsboys from Tellerman'sdistrict invaded Bragg's territory.Bragg advised them to keepout.This occurred again on the following week.Bragg then com-plained to Goldberg, who refused to intercede.When these hustlersagain entered Bragg's district, he compelled-them to buy 25 papers.Later in the same day, Tellerman approached Bragg, uttered somewords unintelligible to Bragg, and then "hauled off and hit" him inthe jaw.This punch succeeded in breaking Bragg's jaw.On thenext day Bragg complained to Goldberg who, he alleged, replied,"Well, you know Joe and the boys don't like the union.You canexpect anything that they give you if you don't break away fromit."Although denied, we find that Goldberg made this statement.Bragg maintained that it was customary for the respondent to inter-vene and "straighten out the beef" if district managers quarreledover invasions of their territories.Sokol, called as a witness by therespondent, confirmed Bragg's contention by testifying that whenthe newsboys of another district manager wrongfully invaded histerritory, "if I- didn't get any result 1 would come 'in and see theboss." 68We are of the opinion and find that Goldberg refused to intervenein Bragg's behalf and then failed to discipline Tellerman for assault-ing him because of his membership and activity in the Union.The respondent claims that Bragg was discharged because of"inefficiency and incompetence" and it relies upon eight checkers'reports, introduced into evidence, to support this defense.69Theprimary grievance these reports exhibit, according to the respondent,isBragg's failure to make a proper recoverage of his territory; that68 In fact, Sokol alleged, at one time some of Bragg's hustlers invaded his territory.First he complained to Bragg "He didn't exactly stop, so I had to report him to theoffice."Maloney, then supervisor, "took it up with Mr. Bragg and told him to keep theboys out of there."66Goldberg testified that he recommended Bragg's discharge upon the basis of checkers'reportsmade after he changed territories with Sattler.Two reports,discussed above,antedating his transfer, were also received in evidence. HEARST PUBLICATIONS, INCORPORATED655is, that they revealed too many sell-outs.The following is a listingof the sell-outs discovered by the checkers on the dates indicated :701.September 28, 1938--------------------------52.September 29, 1938--------------------------53.October 5, 1938------------------------------54.November 6,1938----------------------------125.November 7,1938----------------------------86.November 8,1938----------------------------97.November 10,1938---------------------------88.November 12,1938---------------------------9Not all the checkers' reports of the other district managers duringthe same period were introduced into evidence. The followingchart, made up from such checkers' reports as were introduced intoevidence, shows the number of sell-outs found in the territories ofthe district managers named.None of these district managers wasdischarged for "inefficiency or incompetence."NameDateNum-ber ofsell-outsNameDateNum-her ofsell-outsJames Brady--------------Oct 28,193811Stanley Serdynski---------June 13,19382Lane L. Laster------------Oct 11,19383John Sisto-----------------July8,19383Oct 25, 19389July 14, 19388Dwight Martin------------July8, 19383July18, 19389Oct 24,193814July 19, 193811Nov 2,19388July 20,19386Edward Richards------------Oct.7, 19380-July 30. 193816Robert Tamter------------Oct6, 19383Aug 5,19384Irving Sokol---------------July8, 19381Joseph Trombatore-------_Oct29,19380July 16,19386Charles H Wilson--------Oct 27, 19397Aug 4, 19387Oct. 10.19383This chart indicates that the number of sell-outs found in Bragg'sterritory was not any greater, on the average, than the number foundin other territories.We find that the respondent discharged Bragg because of his activ-ity and membership in the Union and that the respondent has therebydiscouraged membership in the Union.We further find that therespondent, by discharging Bragg, by failing to prevent or disciplinean employee for invading Bragg's territory and assaulting him, andby advising Bragg to forego the Union, has interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.70 Goldberg conceded that five sell-outs in "a route like Stoneman's or Dwight Martin'sor Sattler's" were not excessive and that it would be extremely rare if the checkers dis-covered no sell-outsIn a report to Goldberg on September 1, 1938, Cole, a checker, whohad inspected the territories of Bragg,Sokol,and Serdynski on the previous day, statedthat be "found that the districts were very well covered." 6 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Louis H. FeldschauFeldschau was employed as an A. M. district manager in the latterpart of 1933.He was discharged on May 8, 1938,71 and reemployedas a district manager on June 16, 1938, in place of Walsmith who wasthen appointed supervisor of the district managers.Two or threeweeks thereafter, Goldberg asked him if he was a member of theUnion and advised him to get out of it.The respondent assigns several reasons for discharging Feldschau.For one thing, it claims that he had too many sell-outs in his terri-tory.The following are the number of sell-outs found in his districtas listed in the checkers' reports introduced into evidence :1.September 2, 1938___________________________5,2September 30,1938---------------------------43.October 1, 1938------------------------------7234.October 3, 1935------------------------------45.October 4, 1938______________________________7306.October 31, 1938____________________-----------------------------4417.November 8, 193S----------------------------38.November 9, 1938----------------------------49November 13, 1938---------------------------464These reports are to be compared with the reports on other districtmanagers, listed above, who were not charged with "inefficiency andincompetence."A comparison reveals that Feldschau had as few if notfewer sell-outs than most of the remaining district managers.Gold-berg averred that in certain territories five sell-outs were not excessiveand Feldschau never exceeded that amount.On October 31, 1938,Goldberg wrote Feldschau that "In checking your district this Mon-day morning, Oct. 31st, we found your district very well covered."We find that the respondent's contention that Feldschau improperlyhandled his territory is not sustained by the record.The respondent also asserts that Feldschau failed to make dailyrack returns, that is, that he did not bring in to the respondent'splant unsold newspapers dispensed through racks.On October 3,1938, after a checker reported that Feldschau failed to make dailyreturns,Goldberg wrote him, directing him to bring in his rackreturns each day.Feldschau maintained that he had not received"Either for drunkenness,as the respondent contends,or for refusing to "eat" papers,as the Union contends.72 This report states"District very well covered this a. m with dailies."-73 This report states"All dealers well covered and served."74 This report states"The district was very well covered this morning"75 This report,4 days before Feldschau'sdischarge,contains the following comment :"There seemed to be plenty of papers on the district,and all stores other than theselisted above had plenty of papers." HEARST PUBLICATIONS, INCORPORATED '657any prior instructions concerning rack returns.Other district man-agers testified to the contrary.' This order to bring in daily returnswas made in June 1938, as Goldberg testified, and conceivably duringthe interval between Feldschau's discharge on May 8, 1938, and hisreemployment on June 16,, 1938. In any event, Goldberg admittedthat Feldschau brought in daily rack returns after he called the mat-ter to his attention' on October 3, 1938.We do not believe thatFeldschau's discharge, many weeks later, grew out of his failure tomake daily rack returns until he was specifically instructed to do soby Goldberg.The respondent also contends that it discharged Feldschau fordishonesty.The Trial Examiner limited, improperly we believe, thetestimony of two persons, Stegman and Stepakoff, who worked forFeldschau, concerning acts of dishonesty on Feldschau's part.By anoffer of proof supported by other testimony, the respondent showedthat Feldschau asked Stegman, an assistant, to steal papers for him;that he refused and Feldschau then discharged him; that thereafterStegman became a wholesaler, (bought papers from Feldschau andresold them) and that Feldschau charged him for more papers thanhe purchased.The respondent also asserted that Feldschau askedStepakoff to steal papers for him.Accepting the testimony of these witnesses as contained in theoffer of proof, we are satisfied, nonetheless, that the respondent dis-charged Feldschau for his membership and activity in the Union andnot for any acts of dishonesty.The alleged dishonest practices werecommitted, if at all, in July 1938.Walsmith, who was the supervisoronly up to August 1, 1938, testified that it was brought to his atten-tion that Feldschau "was shorting his boys on papers."Goldbergtestified thatWalsmith spoke to him about Feldschau's dishonesty inthe latter part of July 1938.But it was not until November 17, 1938,that the respondent discharged Feldschau, together with Bragg andStoneman.Furthermore, the respondent's assertion, discussed above,that Feldschau sustained an over-abundance of sell-outs in his ter-ritory finds no support in the record and its reliance upon thisunsupported contention casts doubt upon its other defenses.In the light of all the circumstances of the case, the fact thatFeldschau refused to sign the petition used to disestablish the Unionand, with Goldberg's knowledge, continued his activities in behalf oftheUnion after most other district managers, at the respondent'sbidding, deserted the Union, we are satisfied and find that the re-spondent' discharged Feldschau for, membership and activity in theUnion'." In so doing, the respondent discouraged membership in the 658DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Union and interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act..c.Jack StonemanStoneman began to work for the respondent as a P. M. districtmanager in 1931.He was appointed an A. M. district managerinApril 1933.Stoneman was active in the organization of theUnion. In June 1938, Goldberg asked him what benefits he expectedto obtain from the Union, which he referred to as that "stinkinglittle union that would never amount to anything;"He also advisedStoneman to speak to Walsmith and "see if we could get together onan individual contract." 713Upon his own initiative, Stoneman inves-tigated the merits of individual contracts and succeeded in persuadingthe district managers, after Black offered them individual' contracts,to "go on with our union and forget the individual contract." In thelatter part of August 1938, he was made a member of the union com-mittee conducting negotiations with Logan.After the petition culminating in the disestablishment of the Unionwas circulated Logan instructed Stoneman to refrain from addressingother district managers as "finks."This was, of course; a recognitionthat Stoneman continued, despite the respondent's opposition, to'actin behalf of the Union.Previously, together with Bragg and Feld-schau, he had refused to sign the petition used to disestablish the Unionand 1 week before he was discharged, Goldberg inserted in the affidavitprepared for Walsmith's signature, false and derogatory statementsconcerning Stoneman's union activities.The respondent maintains that Stoneman was discharged for ineffi-ciency.It alleges that checkers' reports show an abundance of sell-outs in his district.It is true that these reports reveal that Stonemansustained more sell-outs than other district managers. 77On the otherhand, Stoneman had the largest territory of any of the district man-agers and it was to be expected that he would have a greater numberof sell-outs.78The extent to which Stoneman's territory exceededthat of the other district managers appears from the following table in76 See Section IV, B, a,sutra."The checkers' reports indicated the following number of sell-outs : July 11, 1938-16;July 12, 1938-14 ; August 16, 1938-10 ; October 7, 1938-5 , October 20, 1938-31 ; Novem-ber 1, 1938-6; November 7, 1938-39; November 14, 1938-22.1 Aswe have mentioned above, the respondent divided his territory and that of Braggand Feldschau, among the remaining district managers after they were discharged. Ifthe respondent was concerned about sell-outs it is doubtful whether it would haveenlargedthe territories of the remaining district managers, thereby increasing the likelihood ofsell-outs, after discharging Bragg, Feldschau, and Stoneman.Both Walsmithand Sisto,as we have said, were anxious to obtain any of these vacancies. HEARST PUBLICATIONS, INCORPORATED659which the average weekly draw of,each district manager between May7, 1938, and September 10, 1938,'is listed.79NameDraw1.Stoneman----------------------------------75722.Bragg-------------------------------------060873.Martin ------------------------------------56994.Rascon------------------------------------55145Sokol--------------------------------------53616Sisto--------------------------------------51187.Laster-------------------------------------44418.Wilson ------------------------------------40049.Lobe --------------------------------------373010.Serdynski----------------------------------334311.Tellerman ---------------------------------309312.Bonansinga--------------------------------287013.Brady -------------------------------------271114.Resnick------------------------------------260815.Tainter____________________________________236716Sattler---------- --------------------------223017.Richards----------------------------------222018Trombatore--------------------------------203819.Feldschau ---------------------------------1916Black recognized that Stoneman was considered a "cracker-jack"districtmanager and for 5 years he had rendered the respondentsatisfactory service.80On November 1, 1938, but 16 days beforehe was discharged, Goldberg wrote Stoneman that "In checkingyour district this morning, November 1st, we found your districtvery well covered."On the other hand, as we have mentioned above,Stoneman figured prominently in the organization and activities ofthe Union, had refused to sign the petition circulated by Bonan-singa, and had incurred Logan's displeasure by addressing employeeswho deserted the Union as finks.Moreover, 1 week before he wasdischarged, Goldberg, who recommended his dismissal, included suchfalse statements about him in the affidavit prepared for Walsmith'ssignature as the following:Stoneman said: [after Walsmith reported that he had beendischarged] `You son of a bitch, you know what it is now tobe loyal to the office, so you better get wise to yourself beforeyou get yourself into a lot of trouble.' Stoneman and Phil"These dates have been selected since there is no evidence in the record as to theamount of papers the district managers drew prior to May 7,1938,and on September 10,1938,Walsmith, who had replaced Sisto, « as transferred to the country It appears thatBrady, another district manager, assumed distribution of newspapers in this territory80Cf.Montgomery Ward d Co.vNational Labor Relations Board,107 P. (2d) 555(C. C. A 7),modifying and enf'gMatter of Montgomery Ward &Co.andReuben Lxtzen-berger, et al , 9 N.L. R B. 538, wherein the Court noted that "the histories of some of theemployees in question reveal considerable length of service"and commented that "althoughlong service does not necessarily indicate efficiency,it does indicate that the employee'swork is not considered so unsatisfactory as to merit discharge " 660DECISIONS OF NATIONAL LABOR RELATIONS, BOARDEdwards told me that I would have to make a statement [con-,cerning his discharge]. I attempted to forestall my giving astatement.Then Edwards and Stoneman repeated to me thatI had to make a statement.In the light of the foregoing, we find that the respondent dis-charged Stoneman because of his membership and activity in theUnion, thereby discouraging membership in the Union and inter-fering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.4.John J. SistoSisto was first employed by the respondent in July 1933.He wasappointed an A. M. district manager on May 8, 1938.81 Sisto wasactive in the organization of the Union. In the latter part of June1938, he wrote Edwards a note-advising him that the respondentwas "presenting us with a contract (Individual) today for a yearand I don't know what the set up is but it seems to me they're tryingto break that business [Union] up." In August 1938, Goldbergadvised him, while covering his route with him, "Johnny, you havea family.You are buying a home.Why don't you get rid of theunion idea?"He also indicated that if Sisto did not do so that he"might be taking a walk up the street some clay" and remarked thathe had to break up the Union or he, too, "would be taking a walk upthe street."Sisto either resigned or was discharged on August 29, 1938.Therespondent maintains that Sisto quit after a dispute about his fail-ure to serve a particular customer while Sisto contends that he was"framed" and then discharged.According to Sisto, Goldberg toldhim to stop selling papers to the news vendor in the Sir BurtonHotel after Goldberg learned from Sisto, on the day in August heaccompanied him on his route, that this news vendor refused to payfor all the papers delivered to her.On August 26, 1938, Sistoclaimed, Goldberg spoke to him about the Sir Burton Hotel. Thenews vendor in this hotel apparently had complained to the respond-ent.Sisto replied, "That was the -place you 'told me to stop" andGoldberg answered, "Okay, I will take care of it."Again, on thenext day, Goldberg asked him about the Sir Burton Hotel and againSisto reminded Goldberg that he had instructed him (Sisto) to stopselling papers to this dealer.Goldberg remarked, "Oh, I forgotabout that.Okay."On the same afternoon, Wallie Miller, a checker, now deceased,informed Sisto that he intended to go with him to the Sir Burton81 Succeeding Feldschau who was discharged at that time. See Section IV, 3b,supra. HEARST PUBLICATIONS, INCORPORATED661Hotel and "straighten out that beef."At the hotel, the news vendorexplained her side of the case while Sisto explained his. Sistotestified that during the discussion with the news vendor, he leftafter telling Miller that he had to complete his round.The next day, August 28, 1938, Miller told Sisto that Goldbergwanted him to begin serving the Sir Burton Hotel again. Sistoreplied that since Goldberg told him to stop selling papers to thisdealer, he would speak to Goldberg before renewiilg deliveries.Onthe following horning, Sisto asked Goldberg why he had counter-manded his previous orders and remarked that he had told Millerthat he would not serve the Sir Burton Hotel before speaking tohim (Goldberg).Goldberg then said, "I will have to ask you toquit."Sisto replied, "I won't quit.You will have to fire me," andGoldberg answered, "All right.You are fired."Goldberg admitted that he had accompanied Sisto on his route inAugust 1938 and had visited the Sir Burton Hotel with him.Hedenied that he told Sisto to stop selling papers to this news dealer.82He did not recall that he spoke to Sisto on Friday, August 26, 1938,about serving the Sir Burton Hotel.However, he did recollect thaton the following day, August 27, 1938, after receiving a call fromthe news vendor at the Sir Burton Hotel, "I spoke to him [Sisto]about the Sir Barton Hotel.He did mention at that time that I hadsaid something about, if a dealer doesn't pay him, that I told him thathp, didn't have to serve hlm. I don't ever recall that I told him tocut off the Sir Burton Hotel or whether he ever mentioned the SirBarton Hotel to me before that."He claimed that he told Sisto thatliewould send Miller with him to the Sir Burton Hotel to "see if wecan't get it straightened out."On the next day, Sunday, August 28,1938,Miller reported that he believed that the news vendor's com-plaint was justified.Goldberg then prepared a note to Sisto, in-structing him to begin serving the Sir Burton Hotel again, and di-rectedMiller to give him the note.Goldberg alleged that later in the day Miller informed him that "hehanded Sisto the note.Sisto threw it on the ground.He told himto tell me that I could go to hell . . ." Goldberg testified that Sisto wasalso reported as having referred to him in profane language. Goldbergdetermined that evening to replace Sisto and notified Walsmith, whohad been transferred to the country and suburban areas, to report forduty on the following morning in Sisto's place.The next day, Gold-berg testified, he asked Sisto if he had spoken to Miller as related aboveand that Sisto admitted that he had made these statements.Gold-82 Sisto, not the respondent,assumed any loss resulting from the failure of a customerto pay his full bill.283036-42-vol 25-43 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDberg then asked him if he was resigning, to which Sisto replied,"Take it any way you want."Millerdied before the commencement of the hearing.He had, how-ever, prepared a report of his investigation, dated August28, 1938,which was introduced into evidence.This report tends to show thatMiller gave Sisto a note instructing him to begin serving the Sir BurtonHotelagainand that Sisto violently protested, though not in theprecise language attributed to him by Goldberg.83We are not convinced, although this caseis not freefrom doubt,that the respondent discriminated against Sisto because ofhismem-bership or activity in the Union.We are of the, opinion, however,that Sisto was discharged, and that he did not resign as the respondentalleges 84Nevertheless, it appears that Sisto was discharged forvigorously protesting, in profane and abusive language, against Gold-berg's order that he serve newspapers to the Sir Burton Hotel. ItispossiblethatGoldberg previously advised Sisto to stop sellingpapers to this news vendor, for he admitted that on Saturday, August27, 1938, he mentioned to Sisto "something about if a dealer doesn'tpay him that I told him he didn't have to serve him." Yet we are notconvinced that Goldberg plotted to frame Sisto by first instructinghim to refrain from serving this dealer, and then countermanding hisorders.We will accordingly dismiss the complaintin so far as italleges that the respondent discriminatorily discharged Sisto.5.Edward J. MaloneyMaloney began to work for the respondent in August 1934. In May1937, he succeeded Edwards as supervisor of the A. M. district man-agers, a position he held until he was discharged on June 16, 1938. Thecomplaint alleges that he was dismissed for failing to discharge mem-bers of the Union ; the respondent asserts that he was discharged for"insubordination, dishonesty, and inefficiency."According to Maloney's testimony, about June 2, 1938, Goldberginformed him that Black was disturbed because "the boys were out inthe alley in groups talking about the Union meeting and the formingof the Union" and that he desired Goldberg and Maloney to "workout some planso aswe could dispose of the Union." In particular,Goldberg told Maloney that Black wanted him to discharge Stonemana3On the otherhand, an employee named William Bosworth Chambers,an assistantforeman in the mailing department,alleged thathe overheard the conversation betweenSisto and Miller and did not hear Sisto use profanelanguage.Chambersasserted that theincident impressed itself upon his mind because Sisto was discharged on the followingdayIlovvever,Sistoallegedthat during his conversationwith Millerhe asked him if thiswas a frame-up, and that Miller repliedthat he thoughtitwas.Chambers testified thathe did not hear any such statements."Admittedly,Goldberg arranged on Sunday for Walsmith to take Sisto's place beforehe conferred with Sisto on Monday HEARST PUBLICATIONS, INCORPORATED663and Sisto because they were the "biggest agitators of the Union."Maloney demurred, claiming that Stoneman and Sisto were able andefficient district managers but Goldberg insisted that these men hadto be discharged.Goldberg remarked that while he had a union cardfrom a local in New York, he was "on the other side of the fence now."About 5 days later, Goldberg reminded Maloney that he had not dis-missed Stoneman or Sisto.Maloney further testified that on Monday, June 13, 1938, Blackasked him why he had not followed Goldberg's instructions.' Maloneyreplied that "I haven't got the heart" to discharge Stoneman andSisto.He also advised Black that the district men were organizing aunion because he had failed to eliminate "eating" 85 of papers, althoughhe had promised to do so. Black excitedly replied that he was boss andthat Maloney should discharge Stoneman and Sisto or "I will have tomake other arrangements."According to Maloney, Goldberg spoke to him againon the morningof June 14, 1938, before the meeting of the Union at Tainter's house.Maloney testified that Goldberg said to him, "I am down here to tryand encourage [discourage] the men from attending the meeting atBob Tainter's home" and added that "if you had done what I askedyou to do in regard to discharging Sisto and Mr. Stoneman, I probablywouldn't have to be clown here this morning."Black discharged Maloney on June 16, 1938, at which time Maloneyinquired if his dismissal grew out of his failure to "control the unionactivity and to discharge Mr. Stoneman and Mr. Sisto."Accordingto Maloney, Black replied that that was the reason.Goldberg and Black emphatically denied the above statements andconversations that Maloney ascribed to them. They claimed that on orabout June 9 or 10, 1938, they decided to discharge Harry Marks andWilliam Shapiro, discussed below, and that Black suggested to Gold-berg that since he was going to confer with Logan about Marks, "if youare not satisfied with Maloney, I might as well see him on both ofthem."Black testified that Goldberg recommended Maloney's dis-charge, stating "I believe he [Maloney] knows what it is all about, butyou know how it is, boss, sometimes an old timer just won't fit in withthe new management." According to Goldberg, he reported to Black,as the basis for his recommendation that the respondent discharge'Maloney, that the district managers did not like him, that he failed toappear for work on time each morning, as directed, and that he hadneglected to supply Goldberg with a report he had requested.Black also alleged that in the latter part of March or early partof April 1938, he asked Maloney for a comparative report on the dailyssThat is, requiring the district managers to buy more papers than they could sell andlejectmg ninny of their returnsSee Section III,supra 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Sunday draws of each district manager '16 their total returns, andthe number of returns allowed. Stodghill, circulation director of allHearst papers, had instructed Black to secure such a report for his con-sideration.Maloney supplied a report but, Black testified, it wasreplete with inaccuracies.Consequently, when Black placed Gold-berg in chargeof the circulation department on May 16, 1938, he toldhim to watch Maloney._Maloney admitted that the report he submitted to Black was in-accuratebut claimed that Black instructed him purposelyto insertfictitiousfigures.First, he alleged, he prepared a report reflectingthe true condition of the respondent's circulation.Black objected tothis report because it revealed'."how: many papers you are padding"and the quantityof papersthe ^ districtmanagers were required to"eat." "It shows too much [padding], and I don't want to start build-ing my figures from them figures."Maloney claimed that he thereuponprepared the fictitious report.In explainingthe reasons for Maloney's discharge, Goldbergasserted that after he assumed his job with the respondent87he alsoasked Maloney for a report on how he computed the "credits" grantedeach districtmanager.88He maintained that Maloney failed to sup-ply him with this report.Goldberg also insisted, as we have men-tioned, that on two or three occasions he instructed Maloney to reportfor work on time but that he neglected to do so, claiming that he"had a little sickness at home and trouble with my car."Maloneyalleged that shortly after Black came with the respondent he ex-plained to him that it was his custom to report early three or fourtimes aweek and "the rest of the time to leave the house about 7: 00o'clock and ride the routes and report at the office about 9: 00 inthe morning."He asked Black, if he should maintain these hoursand Black replied "You continue as you have in the past."WhenGoldberg was placed in charge of the circulation department, Maloneytold him of this conversation with Black and asked him if it wouldbe satisfactory if he observed those hours.Maloney testified thatGoldberg replied, "Yes, I have never worked on a morning paperbefore" and "You just continue as you are. I am learning all thetime."86Both the A. M. district managers and the P. M.districtmanagers in charge of dis-tributing the red line or peach edition.This organization was disbanded and their worktinned over to the A M. district managers on May 2, 1938.sTMay 16, 1938.6 In order to pad its circulation,the respondent forced distiict managers to purchasemore papers than they could sell and rejected many of those which they returned.Toavoid detection by the Audit Bureau of Circulation, which regularly inspected the respond-ent's circulation records, the respondent varied from day to day the number of rejectsallowed district managers.To reimburse the district managers for the papers they wererequired to "eat," the respondent gave them excessive promotional and expense monies HEARST PUBLICATIONS, INCORPORATED665-Goldberg denied this conversation, pointing out that he had workedfor the New York American, a morning newspaper,for many years.The parties stipulated that Black would testify that after he assumedhis job with the respondent, Maloney reported to him that he hada grave illness at home and asked Black if he couldremainaway fromthe office for a few days,89 and that this was Black's only conver-sation with Maloney on that subject.From all the evidence we arenot satisfied that the respondent acquiesced in any arrangementwherebyMaloney could report for work after the workdaycommenced.90The respondent also contends that Maloney was unpopular withthe district managers.Goldberg testified that this was one of thereasons why he recommended Maloney's dismissal.The Trial Exam-iner erroneously restricted further proof along this line.91The re-spondent's counsel then offered to prove that "Maloney was knownto the men as an inefficient, arbitrary, and unliked man who did nothave the cooperation of the A. M. independents; and'that this infor-mation was communicated to the management and was one of thereasons,why the management replaced Mr. Maloney with Mr.Walsmith."We are not convinced upon all the evidence introduced at thehearing that the respondent replaced Maloney for failing to dis-charge members of the Union.We shall accordinglydismiss thecomplaint to the extent that it alleges the discriminatory dischargeof Maloney.6.Harry Marks and William ShapiroMarks began to work for the respondent in 1923.He was ap-pointed supervisor of the P. M. district managers in 1931 and heldthis position until he was discharged, together with Shapiro, hisassistant, on June 16, 1938.The complaint alleges that Marks andShapiro were dismissed because they assisted in the formation andorganization of the Union.Neither was ever a member of the Union.19This stipulation was made near the close of the hearing, at a time when Black was nolonger available.10 It should be noted,however,that this arrangement was not unreasonable.Maloneywas in charge of the distribution of the peach edition,which required his presence in theplant at about 5: 00 or 6: 00 p. in., as N,^el1 as the morning edition. It would make anexceptionally long working day if Maloney had to report regularly at 4 : 00 o'clock in themorning and be on hand at 5: 00 or 6:00 in the evening.Afterwalsmithas trans-ferred and Goldberg assumed his duties as supervisor of the A. M district managers, PeteBush, a checker reported each morning at 4 : 00 o'clock in place of Goldberg.91The Trial Examiner adopted too limited a construction of the pleadings.The answeralleges that Maloney was discharged for "insubordination,dishonesty,and inefficiency "The Trial Examiner ruled that Maloney'sunpopularity was not properly an issue underthe allegation of inefficiency. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent maintains that they were discharged for "gross dis-honesty, insubordination, and inefficiency"; thatMarks was theprincipal in. these alleged acts of dishonesty, insurbordination, andinefficiency and that Shapiro was merely his assistant.After therespondent decided to dismiss Marks, it determined that Shapiroshould also be discharged.We shall therefore consider these twodischarges together.Marks alleged that in April or May 1938, he discussed the organi-zation of a union with Shapiro and two or three of the P. M. districtmanagers, including Arthur Hampson, who later replaced Marks assupervisor of the P. M. district managers.Concerning this conver-sation,Marks testified that "it was agreed that we would organize.The morning fellows 92 had been talking about going to organize,and we were going to organize with them and Hampson was in fullcooperation with me and he said he would take-get hold of thefellows and talk to them, him and Shapiro, and would have themjoin the Union."According to Marks, about a week later, Marcum, then circulationmanager, asked him, "Are you fellows going to organize ?" and Marksreplied, "Yes, sir."Marcum then asked Marks, "Who are you goingto use as your spokesman?"Marks called Shapiro over and with himdecided that Hampson would act as spokesman for this organization.Both Marks and Shapiro attended the meeting called by Edwardsin the middle of May 1938. As we have mentioned above, the personspresent at this meeting agreed "to band together for the purpose oforganizing and promoting an A. F. of L. Union among the Districtmen at the L. A. Examiner [Los Angeles Examiner]."Although Marks and Shapiro were formally discharged on June16, 1938, Marks concluded his services for the respondent and wassent on his vacation on June 4, 1938, and Shapiro, a few days later,under the following circumstances.On the evening of June 3, 1938,Black sent John Weisbecker, whom he had employed do May 17,1938, as'his personal accountant, to Marks with a note stating, "Iwant Mr. Weisbecker to give me a report on exactly how you handlethe street sales draw, returns, rejects and collections from the streetsale routemen [district managers]."Black claimed that he hadpreviously sought to obtain this information directly from Marksbut that Marks had failed to supply him with it. In particular,Black testified, he wanted information about the so-called "quota"92A M district managers. HEARST PUBLICATIONS, INCORPORATED667system 93 and instructedWeisbecker to obtain such information forhim.When Weisbecker presented Marks with the note from Black, Marksdecided, admittedly, not to cooperate with him.He claims that hemade this decision when Goldberg, who was present at this time, shookhis head negatively.Goldberg denied that he had done this.Marksalso claimed that he had been instructed in the past not to divulge anyinformation about the respondent's circulation department.Marcum,who was circulation manager under Williams and Guild, predecessorsof Black and Logan,94 testified that the district men had been instructedby Guild that "the circulation figures were not to be given to anybody,not even the advertising manager of the newspaper, unless they weresent to his office and had to clear through his office."Although Blackdid not give Marks such instructions, it appears that Marcum toldMarks, after Black's appointment, "to keep the circulation going theway it had been."In order to keep the true condition of the respondent's circulationfrom Weisbecker, Marks permitted the district managers,to make fullreturns when they checked in on the morning of June 4, 1938.Ordi-narily, a certain quantity of newspapers would be rejected or "'eaten"by the district managers, thereby, increasing the respondent's circula-tion.Marks did not give a convincing explanation of why hegranted the district managers full returns on this day.Weisbecker reported to Black the events described above.Blacktestified that he was disturbed because Marks had refused to honorhis note.At Marcum's suggestion, lie decided to send Marks on avacation and investigate his division of the circulation department.Marks testified that Black said to him oil the morning of Julie 4, 1938,"What is the matter with that sale" (referring to the absence ofrejects) "You mean to tell me, because I sent Mr. Weisbecker downthere it cost me three or four thousand sales?" and that he replied,"That was it."Marks did not assert that at this time he explainedor attempted to explain to Black that Goldberg shook his head and that93This system was another device used by the respondent from time to time to pad itscirculation.As explained by Marcum,the respondent would determine that its districtmanagers were,for example,purchasing 22,000 papers a day at 3 cents a copy It knew,thereby,the amount of money the district managers had available for newspapersitwould then install a lower rate or "quota"for all copies in excess of a specified numberand charge the district managers 3 cents a copy only for the specified number and 1 centa copy for all over that amount.For the same money,the district managers could thenbuy many more papers ; and they were required to do soThe district managers followedthe same plan with their newsboysMarcum testified : "Tor example,a boy could sellon the corner of 7th and Figueroa,40 papers and was paying '3 cents a copy.we set anew quota of perhaps 25 papers and, in turn, supplied that boy with,instead of 40 papers,which was his regular sale, probably 55 or 60 papers.In other words,he would pay nomore for the 60 papers, under the quota, than he previously paid for 40 papers "9'Marcum continued as circulation manager for the new administration until Tune10, 1938 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe construed the gesture to mean that he was not to give Weisbeckerany information.Marks left on his vacation on June 4, 1938; Shapiro followed in afew days.While they were gone, the respondent contends, it dis-covered that Marks was charging the district managers for morepapers at 3 cents a copy than he was accounting for to the respondent 95and that many district managers were required to pay a fee to Marksfor their jobs.As a result, the respondent decided to discharge Marksand Shapiro and so notified them on June 16, 1938.Upon the entire record, we are not convinced that the respondentdiscriminatorily discharged either Marks or Shapiro.We will accord-ingly dismiss the complaint in so far as it alleges their discriminatorydischarge.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IVabove, occurring in connection with the operations of the respondentdescribed in Section 1, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VI.THE REMEDYSince we have found that the respondent discriminatorily dischargedPhil Edwards, Theodore E. Bragg, Louis H. Feldschau, and JackStoneman because of their union activities, we will order the respond-ent to offer these persons full reinstatement to their former or substan-tially equivalent positions and to make each of them whole for anyloss of earnings he may have suffered by reason of his discharge bypayment to each of them of a sum equal to the amount which henormally would have earned as an A. Al. district manager from thedate of his discharge to the date of the offer of reinstatement, lessexpenses normally incurred in connection with his duties and his netearnings 96 during said period.esMarks maintains that this was done with the respondent'sknowledge,as anothermeans of padding circulation.With the additional monies obtained from the districtmanagers,the respondent could record the sale of so many additional papers to Marks at1 cent a copy.naBy"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtainingwork and working else-where than for the respondent, which would not have been iucuiied but for his or herunlawful discharge and the consequent necessity of seeking employment elsewhereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lumber and Sawmill Workers Union, Local2590, 8 N. L. R. B. 440.Moniesreceived for work performed upon Federal,State,county, municipal,or other work-reliefprojects are not considered as earnings,but as provided below in the Order, shall bededucted from the sum due the employee, and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal,State, county, municipal,or other govern-ment or governments which supplied the funds for said work-relief projects HEARST PUBLICATIONS, INCORPORATED669Since we have found that the respondent promoted Harold L.Walsmith from A. M. district manager to supervisor of the A. M. dis-trictmanagers in order to quash the Union and thereafter transferredand then discharged him because he failed to thwart the Union, wewill order the respondent to offer him full reinstatement to his positionas A. M. district manager or to a substantially equivalent position andto make him whole for any loss of earnings he may have suffered byreason of his discharge by payment to him of a sum equal to theamount he normally would have earned as an A. M. district managerfrom the date of his discharge to the date of the offer of reinstatement,less expenses normally incurred in connection with his duties and hisnet earnings during said period .9We will also order the respondent to cease and desist from inter-fering with, restraining, or coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.We have found that John J. Sisto was not discriminatorily dis-charged because of his union activity.We have also found that therespondent did not discharge Edward J. Maloney for failing to dismissmembers of the Union or Harry Marks and William Shapiro becausethey assisted the Union.We will therefore dismiss the complaint inso far as it relates to John J. Sisto, Edward J. Maloney, Harry Marks,and William Shapiro.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Newspaper Circulators,WholesaleDistributors andMiscel-laneous Employees, Federal Union No. 21666, is a labor organization,within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-inent of Phil Edwards, Theodore E. Bragg, Louis H. Feldschau, JackStoneman, and Harold L. Walsmith, and thereby discouraging mem-bership in the Union, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) ofthe Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.97Walsmith, it should be noted, was reemployed by the respondent in January 1939, in aless remunerativeposition 670DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The respondent has not discriminated in regard to the hire andtenure of employment of John J. Sisto, Edward J. Maloney, HarryMarks, and William Shapiro, within the meaning of Section 8 (3) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Hearst Publications, Incorporated, (Los Angeles ExaminerDepartment), San Francisco, California,- and its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership or activity in Newspaper Circu-lators,Wholesale Distributors and Miscellaneous Employees, FederalUnion No. 21666, or any other labor organization of its employeesby discriminating in regard to hire or tenure of employment or anyterm or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Phil Edwards, Theodore E. Bragg, Louis H.Feldschau, and Jack Stoneman immediate and full reinstatement tothe respective positions which each of them held with the respondenton the date of their discharge or substantially equivalent positions,without prejudice to their seniority and other rights and privileges;(b)Offer to Harold L. Walsmith immediate and full reinstatementto his position as A. M. district manager or to a substantially equiva-lent position, without prejudice to his seniority or other rights andprivileges;(c)Make whole Phil Edwards, Theodore E. Bragg, Louis H.Feldschau, Jack Stoneman, and Harold L. Walsmith for any' loss ofpay they have suffered by reason of their discharge by payment to eachof them of a sum of money equal to that which each would normallyhave earned as an employee of the respondent during the period fromthe date of his discharge or discriminatory transfer to the date ofthe offer of reinstatement, less expenses normally incurred in con-nection with his duties and his net earnings during that period, de- HEARST PUBLICATIONS, INCORPORATED671ductling, however, from the amount otherwise due to-each of saidemployees, monies received by said employee during said period forwork performed upon Federal, State, county, municipal, or otherwork-relief projects; and pay over the amount, so deducted, to theappropriate fiscal agency of the Federal, State, county, municipal,or other government or governments which supplied the funds forsaid work-relief projects;(d)Post immediately and keep posted for a period of at least sixty(60) consecutive days from the date of posting notices to its employeesin conspicuous places at the office of the Los Angeles Examiner in LosAngeles, California, stating that the respondent will not engage inthe conduct from which it is ordered to cease and desist in paragraphs-,1 (a) and (b) of this Order; that it will take the affirmative actionset forth in paragraphs 2 (a), (b), and (c) of this Order; and thatthe respondent's employees are free to become, or remain members ofNewspaper Circulators,Wholesale Distributors and MiscellaneousEmployees, Federal Union No. 21666, and that the respondent willnot discriminate against any employee because of membership oractivity in that organization;(e)Notify the Regional -Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint in so far as italleges that the respondent, Hearst Publications, Incorporated, (LosAngeles Examiner Division), has discriminatorily discharged JohnJ.Sisto,Edward J. Maloney, Harry Marks, and William. Shapirowithin the meaning of Section 8 (3) of the Act be, and it hereby is,dismissed.AND IT IS FURTHER ORDERED that the complaint in so far as italleges that the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act, by causing the arrest of the president of the Union orby permitting and encouraging the circulation on company time andproperty of a petition requesting members to withdraw from theUnion, be, and it hereby is, dismissed.